    
Exhibit 10.10


3215 Merryfield/Vertex - Page 1

LEASE AGREEMENT
THIS LEASE AGREEMENT (this “Lease”) is made this 2nd day of December, 2015,
between ARE-SD REGION NO. 23, LLC, a Delaware limited liability company
(“Landlord”), and VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts
corporation (“Tenant”).
Building:
That to be constructed Building to be known as 3215 Merryfield Row, San Diego,
California.

Premises:
The Building, containing approximately 170,523 rentable square feet, including
the subterranean parking garage located in the Building, all as shown on Exhibit
A.

Project:
The real property on which the Building in which the Premises are located,
consisting of approximately 4.5 acres, together with all improvements thereon
and appurtenances thereto as described on Exhibit B.

Base Rent:
Months 1* – 12:     $0 per rsf of the Premises per month

Months 13 – 60:    $4.50 per rsf of the Premises per month
Months 61 – 72:    $4.84 per rsf of the Premises per month
Months 73 – 84:    $4.98 per rsf of the Premises per month
Months 85 – 96:    $5.13 per rsf of the Premises per month
Months 97 – 108:    $5.29 per rsf of the Premises per month
Months 109 – 120:    $5.44 per rsf of the Premises per month
Months 121 – 132:    $5.61 per rsf of the Premises per month
Months 133 – 144:    $5.77 per rsf of the Premises per month
Months 145 – 156:    $5.95 per rsf of the Premises per month
Months 157 – 168:    $6.12 per rsf of the Premises per month
Months 169 – 180:    $6.30 per rsf of the Premises per month
Months 181 – 192:    $6.49 per rsf of the Premises per month
*Month 1 is the month in which the Rent Commencement Date occurs.
Rentable Area of Premises: 170,523 sq. ft.
Rentable Area of Building: 170,523 sq. ft.
Rentable Area of Project: Approximately 230,523 sq. ft., subject to adjustment
as provided for in Section 5 hereof.
Tenant’s Share of Operating Expenses of Building: 100%
Building’s Share of Operating Expenses of Project: 73.97%, subject to adjustment
as provided for in Section 5 hereof.
Security Deposit: None
Target Commencement Date: December 1, 2016
Base Term:
Beginning on the Commencement Date and ending 192 months from the first day of
the first full month following the Rent Commencement Date.

Permitted Use:
Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.




--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 2

Address for Rent Payment:    Landlord’s Notice Address:
c/o Alexandria Real Estate Equities, Inc.    385 E. Colorado Boulevard, Suite
299
Dept LA 23447    Pasadena, CA 91101
Pasadena, CA 91185-3447    Attention: Corporate Secretary
Tenant’s Notice Address    Tenant’s Notice Address
Prior to Rent Commencement Date:    After the Rent Commencement Date:
50 Northern Avenue        50 Northern Avenue
Boston, MA 02210        Boston, MA 02210
Attention: Lease Administrator        Attention: Lease Administrator
With a copy to Tenant’s attorney below with respect to notices of Default (and,
as a courtesy only, Landlord shall endeavor to deliver notices relating to the
Right of First Refusal and the Extension Right to Tenant’s attorney but
Landlord’s failure to deliver such notices to Tenant’s attorney shall in no
event constitute a default by Landlord or a failure by Landlord to deliver the
applicable notice to Tenant):
Bowditch & Dewey LLP
175 Crossing Boulevard
Framingham, MA 01702
Attention: Paul C. Bauer
The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:
[X] EXHIBIT A - PREMISES DESCRIPTION
[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X] EXHIBIT C - WORK LETTER
[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS
[X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X] EXHIBIT G - EV PARKING STATIONS
[X]        EXHIBIT H - SITE PLAN

[X] EXHIBIT I - VERTEX AREA
[X] EXHIBIT J - INTENTIONALLY OMITTED

[X] EXHIBIT K - SIGNAGE
[X] EXHIBIT L - MAINTENANCE OBLIGATIONS

1.Lease of Premises. Upon and subject to all of the terms and conditions hereof,
Landlord hereby leases the Premises to Tenant and Tenant hereby leases the
Premises from Landlord. The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.” The Common Areas shall include, but not be limited to,
all common driveways, sidewalks, parking areas, walkways and benches located at
the Project. Landlord reserves the right to modify Common Areas, provided that
such modifications do not materially reduce the Common Area or materially
adversely affect Tenant’s use of the Premises for the Permitted Use. From and
after the Rent Commencement Date through the expiration of the Term, Tenant
shall have access to the Building and the Premises 24 hours a day, 7 days a
week, except in the case of emergencies, as the result of Legal Requirements,
the performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.
The site plan attached as Exhibit H reflects the site plan currently planned by
Landlord for the Project which site plan remains subject to change by Landlord,
provided that material changes to the Building shall be subject to Tenant’s
prior written approval, which shall not be unreasonably withheld, conditioned or
delayed. In addition, Tenant shall have the exclusive right to use the areas
outside the Building shown as Vertex areas on Exhibit I attached hereto
(including, without limitation, the central plant, loading dock area, emergency
generator yard, storage sheds, cooling tower, chiller room and trash enclosure
and the courtyard/meadow area located on the east side of the Building facing
the canyons) (collectively, “Exclusive Use Areas”).
2.    Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises to Tenant on or before the Target
Commencement Date (as such date may be extended to the extent of Tenant Delays
and/or Force Majeure (as hereinafter defined) delays (provided that in no event
may Force Majeure delays exceed 9 months) on a day-for-day basis) with the



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 3

Cold Shell in Tenant Improvement Work Readiness Condition (“Delivery” or
“Deliver”) so that Tenant may commence construction of the Tenant’s Work in the
Building. The date on which Landlord Delivers the Premises to Tenant shall
constitute the “Landlord Delivery Date”. If Landlord fails to timely Deliver the
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, except as provided in the immediately following sentence,
and this Lease shall not be void or voidable except as provided herein. If the
Landlord Delivery Date does not occur (i) within 60 days after the Target
Commencement Date (as such date may be extended to the extent of Tenant Delays
and Force Majeure delays (provided that in no event may Force Majeure delays
exceed 9 months) on a day-for day basis) (as extended, the “Adjusted Target
Commencement Date”) the Abatement Period (as defined in Section 3 below) shall
be extended by one additional day for each day after the Adjusted Target
Commencement Date that Landlord fails to Deliver the Premises to Tenant, and
(ii) within 120 days after the Adjusted Target Commencement Date, the Abatement
Period shall thereafter be extended by two days for each day after the date that
is 120 days after the Adjusted Target Commencement Date that Landlord fails to
Deliver the Premises. As used herein, the terms “Landlord’s Work,” “Cold Shell,”
“Tenant’s Work,” “Tenant Delay” and “Tenant Improvement Work Readiness
Condition” shall have the meanings set forth for such terms in the Work Letter.
The “Commencement Date” shall be the earlier of (i) the Landlord Delivery Date,
and (ii) the date Landlord could have Delivered the Premises but for Tenant
Delays. The “Rent Commencement Date” shall be the date that is 10 months after
the Commencement Date. If substantial completion of the Tenant’s Work is delayed
due to Landlord Delays (as defined in the Work Letter) or Force Majeure
(provided that in no event may Force Majeure delays exceed 4.5 months) beyond
the scheduled Rent Commencement Date as calculated in the immediately preceding
sentence, the Rent Commencement Date shall be extended to the extent of such
Landlord Delays and/or Force Majeure (provided that in no event may Force
Majeure delays exceed 4.5 months) on a day-for-day basis. Upon request of either
party, Landlord and Tenant shall execute and deliver a written acknowledgment of
the Commencement Date, the Rent Commencement Date and the expiration date of the
Term when such are established in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however, the
failure of either party to execute and deliver such acknowledgment shall not
affect either party’s rights hereunder. The “Term” of this Lease shall be the
Base Term, as defined above on the first page of this Lease and any Extension
Terms which Tenant may elect pursuant to Section 40 hereof.
Tenant acknowledges and agrees that (i) Landlord’s obligation to develop the
Building as contemplated in this Lease is subject to Landlord entering into a
lease termination agreement with The Scripps Research Institute, an existing
tenant in a building located at the Project as of the date of this Lease, for an
early termination of its lease at the Project on terms and conditions acceptable
to Landlord in its sole and absolute discretion (the “Lease Termination
Agreement”), and (ii) the effectiveness of this Lease shall be subject to
Landlord entering into the Lease Termination Agreement on or before March 25,
2016 (which March 25, 2016 date shall not be extended due to Force Majeure) (the
“Condition Precedent”). If the Condition Precedent is not satisfied by the date
set forth above, this Lease shall automatically terminate in its entirety and
none of the provisions of this Lease shall have any force or effect. If this
Lease terminates pursuant to the immediately preceding sentence, neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease.
Tenant acknowledges and agrees that (i) Landlord does not currently have the
required governmental entitlements necessary for the development of the Building
or the Project as contemplated in this Lease (collectively, the “Approvals”),
(ii) Landlord shall have no obligation to commence the construction of the
Building prior to obtaining such Approvals (and the expiration of any challenge
periods), (iii) Landlord’s obligation to develop the Building as contemplated in
this Lease is subject to Landlord’s ability to obtain, on terms and conditions
acceptable to Landlord in its reasonable discretion, all of the Approvals, and
(iv) Landlord shall have the sole right to determine all matters related to the
Approvals. Landlord shall use good faith reasonable efforts to obtain the
Approvals, provided such Approvals are on terms acceptable to Landlord, in its
reasonable discretion. If, notwithstanding Landlord’s good faith reasonable
efforts, Landlord is unable to obtain a building permit for Landlord’s Work from
the City of San Diego (the “Building Permit”) on or



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 4

before April 1, 2017, and Tenant has not otherwise elected to terminate this
Lease pursuant to this Section 2, this Lease may be terminated by Landlord or
Tenant by written notice to the other and, if so terminated, neither Landlord
nor Tenant shall have any further rights, duties or obligations under this
Lease, except with respect to provisions which expressly survive the termination
of this Lease. Notwithstanding the foregoing, if Landlord obtains the Building
Permit prior to the exercise by Landlord or Tenant of the foregoing termination
right, then such termination right shall expire and be of no further force or
effect. Tenant agrees that, upon reasonable advance written request from
Landlord, to make a senior level executive of Tenant (Vice President or higher)
available to attend meetings with Landlord and the City of San Diego, to support
Landlord in its efforts to obtain on an expedited basis the necessary
governmental approvals (including, without limitation, the Approvals) to
construct the Building as contemplated in this Lease.
If Landlord does not complete the demolition of the 3215 Merryfield building
existing as of the date of this Lease by December 1, 2016 (as such date may be
extended to the extent of Tenant Delays and Force Majeure delays (provided that
in no event may Force Majeure delays exceed 6 months) on a day-for day basis)
(as extended, the “Target Demolition Completion Date”) and so long as Tenant
delivers, on or before the date that is 30 days prior to the Target Demolition
Completion Date, written notice to Landlord of its intention to terminate this
Lease for Landlord’s failure to complete such demolition (an “Intention Notice”)
on or before the Target Demolition Completion Date, this Lease may be terminated
by Tenant by written notice to Landlord, and if so terminated by Tenant, neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. If Tenant does not (1) timely deliver an Intention
Notice, and (2) elect to terminate this Lease by delivery of written notice
pursuant to the immediately preceding sentence within 10 business days of the
Target Demolition Completion Date, such right to terminate this Lease shall be
waived and this Lease shall remain in full force and effect. If the Landlord
Delivery Date does not occur by May 1, 2017 (as such date may be extended to the
extent of Tenant Delays and Force Majeure delays (provided that in no event may
Force Majeure delays exceed 6 months) (as extended, the “Outside Landlord
Delivery Date”), this Lease may be terminated by Tenant by written notice to
Landlord, and if so terminated by Tenant, neither Landlord nor Tenant shall have
any further rights, duties or obligations under this Lease, except with respect
to provisions which expressly survive termination of this Lease. If Tenant does
not elect to terminate this Lease pursuant to the immediately preceding sentence
within 10 business days following the Outside Landlord Delivery Date, such right
to terminate this Lease shall be waived and this Lease, and any applicable
extension of the Abatement Period, shall remain in full force and effect.
Notwithstanding anything to the contrary contained in this Lease and for the
avoidance of any doubt, the termination rights set forth in this Section 2 shall
terminate on the Commencement Date; provided, however that such termination of
Tenant’s termination rights shall in no event affect or be deemed a forfeiture
of any extension of the Abatement Period to which Tenant may be entitled
pursuant to this Section 2.
Except as set forth in the Work Letter: (i) Tenant shall accept the Premises in
their condition as of the Commencement Date, subject to all applicable Legal
Requirements (as defined in Section 7 hereof); and (ii) Landlord shall otherwise
have no obligation for any defects in the Premises. Tenant shall have the right
to access the Project and the Premises prior to the Landlord Delivery Date for
design purposes and Tenant shall have 24 hour per day, 7 day per week access to
the Building on and after the Landlord Delivery Date for construction of the
Tenant’s Work in accordance with the terms of the Work Letter; provided,
however, that all such access is coordinated with Landlord, and Tenant complies
with this Lease and all other reasonable restrictions and conditions Landlord
may impose during such periods of access. Any access to the Premises by Tenant
before the Commencement Date shall be subject to all of the terms and conditions
of this Lease, excluding the obligation to pay Base Rent and Operating Expenses.
Except as otherwise expressly provided for in this Lease, Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the suitability of the Premises or
the Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 5

3.    Rent.
(a)    Base Rent. Tenant shall pay to Landlord in advance, without demand,
abatement, deduction or set-off, monthly installments of Base Rent on or before
the first day of each calendar month during the Term hereof after the Rent
Commencement Date, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in writing.
Payments of Base Rent for any fractional calendar month shall be prorated. The
obligation of Tenant to pay Base Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations. Tenant
shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except for any abatement as may be expressly
provided in this Lease.
Notwithstanding anything to the contrary contained in this Lease, so long as no
Default has occurred under this Lease, for the period commencing on the Rent
Commencement Date through the last day of the 12th month after the Rent
Commencement Date (the “Abatement Period”), as such Abatement Period may be
extended pursuant to the first paragraph of Section 2, Tenant shall not be
required to pay Base Rent for the Premises.
(b)    Additional Rent. In addition to Base Rent, Tenant agrees to pay to
Landlord as additional rent (“Additional Rent”): (i) commencing on the Rent
Commencement Date, Tenant’s Share of “Operating Expenses” (as defined in Section
5), and (ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.
4.    Base Rent Adjustments. Base Rent shall be increased during the Base Term
pursuant to the schedule set forth on Page 1 of this Lease.
5.    Operating Expense Payments. Commencing on the Rent Commencement Date,
Tenant shall be responsible for Tenant’s Share of Operating Expenses during the
Term. Landlord shall deliver to Tenant a written estimate of Operating Expenses
for each calendar year during the Term (the “Annual Estimate”), which may be
reasonably revised by Landlord from time to time during such calendar year.
Commencing on the Rent Commencement Date and continuing thereafter on the first
day of each month during the Term, Tenant shall pay Landlord an amount equal to
1/12th of Tenant’s Share of the Annual Estimate. Payments for any fractional
calendar month shall be prorated.
The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of Operating Expenses
for the Project) (including, without duplication, Taxes (as defined in Section
9), capital repairs, replacements and improvements amortized on a straight line
basis over the useful life of such capital items as reasonably determined taking
into consideration all relevant factors (e.g., the 24 hour operation of the
Building Systems, where applicable), and the costs of Landlord’s third party
property manager (not to exceed 2.0% of Base Rent) or, if there is no third
party property manager, administration rent in the amount of 2.0% of Base Rent
(provided that during the Abatement Period, Tenant shall nonetheless be required
to pay administration rent each month equal to the amount of administration rent
that Tenant would have been required to pay in the absence of there being an
Abatement Period). “Operating Expenses for the Project” means all costs and
expenses of any kind or description incurred or accrued each calendar year by
Landlord with respect to the Project which are not specific to the Building or
any other building located in the Project. Operating Expenses and Operating
Expenses for the Project shall not include:
(a)    the original construction costs of the Project including, but not limited
to Landlord’s Work, and renovation prior to the date of this Lease and costs of
correcting defects in such original construction or renovation;



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 6

(b)    capital expenditures for expansion of the Project;
(c)    interest, principal payments of Mortgage (as defined in Section 27) debts
of Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured, and all payments of base rent (but not taxes or
operating expenses) directly associated with the Project under any ground lease
or other underlying lease of all or any portion of the Project;
(d)    depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses);
(e)    advertising, promotional, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent, moving expenses and construction allowances for tenants;
(f)    legal and other expenses incurred in the negotiation or enforcement of
leases;
(g)    completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;
(h)    costs for which Landlord is entitled to be reimbursed by other tenants of
the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;
(i)    salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who (x) do not have day to day responsibility for the
operating, managing or servicing of the Building or the Project or (y) are above
the level of senior vice president, provided that the expense of any personnel
not dedicated exclusively to the Building or the Project shall be equitably
prorated to reflect time spent on operating, managing or otherwise servicing the
Building or the Project vis-a-vis time spent on matters unrelated to operating,
managing or otherwise servicing the Building or the Project;
(j)    general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;
(k)    costs (including attorneys’ fees, accountant fees, and costs of
settlement, judgments and payments in lieu thereof) incurred in connection with
negotiations or disputes with tenants, other occupants, or prospective tenants,
and costs and expenses, including legal fees, incurred in connection with
negotiations or disputes with employees, consultants, management agents, leasing
agents, purchasers or mortgagees of the Project;
(l)    costs incurred by Landlord due to the violation by Landlord, its
employees, agents or contractors or any tenant of the terms and conditions of
any lease of space in the Project or any Legal Requirement (as defined in
Section 7);
(m)    penalties, fines or interest incurred as a result of Landlord’s inability
or failure to make payment of its obligations in a timely manner (other than as
a result of any late payments by Tenant to Landlord) including, but not limited
to, Taxes and/or to file any tax or informational returns when due, or from
Landlord’s failure to make any payment of Taxes required to be made by Landlord
hereunder before delinquency;
(n)    overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 7

(o)    costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;
(p)    costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;
(q)    all transaction costs incurred in the actual or contemplated sale or
refinancing of the Project or an interest in the Project;
(r)    net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;
(s)    costs actually reimbursed to Landlord under any warranty carried by
Landlord for the Project, which warranties Landlord shall, as part of Operating
Expenses, use commercially reasonable efforts to enforce, provided, that if
Tenant pays for such a cost as part of Operating Expenses and Landlord actually
receives reimbursement for such cost under its warranty in a subsequent year,
Tenant shall receive a credit against Operating Expenses in the year in which
such reimbursement is received by Landlord in an amount equal to its pro rata
share of the amount of the reimbursement for such cost received by Landlord
under its warranty, not to exceed the amount actually paid by Tenant;
(t)    any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance (or would have been reimbursed by insurance
required to be carried by Landlord pursuant to Section 17), which policies
Landlord shall, as part of Operating Expenses, use commercially reasonable
efforts to enforce, provided, that if Tenant pays for such expense as part of
Operating Expenses and Landlord actually receives reimbursement for such expense
from Landlord’s insurance in a subsequent year, Tenant shall receive a credit
against Operating Expenses in the year in which such reimbursement is received
by Landlord in an amount equal to its pro rata share of the amount of the
reimbursement for such expense received by Landlord from its insurance, not to
exceed the amount actually paid by Tenant;
(u)    costs occasioned by condemnation;
(v)    costs and expenses resulting from the adjudicated gross negligence or
willful misconduct of Landlord;
(w)    the cost of any “tap fees” or the one-time lump sum sewer or water
connection fees for the Building payable in connection with the initial
construction of the Building;
(x)    any costs incurred to remove, study, test or remediate Hazardous
Materials in or about the Building or the Project (provided, however, that the
foregoing is in no event intended to limit Tenant’s obligations under Section 28
or Section 30 of this Lease);
(y)    except for the Amenities Fee (as defined in Section 40(a)), the costs,
whether operating, maintenance, capital or otherwise, relating to The Alexandria
and/or the Amenities, as such terms are defined in Section 41 (not including the
cost of any ancillary services or items payable by Tenant in connection with its
use of The Alexandria and/or the Amenities). For the avoidance of any doubt,
Tenant shall be obligated to pay for all services and items payable by Tenant
pursuant to Section 41, the Standard Use Agreements and any other agreements
executed by Tenant in connection with the use of the Amenities;
(z)    reserves for repairs, maintenance and replacements;
(aa)    rentals of equipment ordinarily considered to be of a capital nature
(such as elevators and HVAC systems) except if such equipment is reasonably and
customarily leased either temporarily or



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 8

permanently in the operation of Class A office and laboratory buildings in the
Torrey Pines area of San Diego; provided, however, that in no event shall any
specific piece of equipment that is part of the original construction of the
Building be leased as part of such original construction of the Building and
passed through as part of Operating Expenses (but, for the avoidance of any
doubt any replacement of such equipment may be leased by Landlord and the cost
thereof, to the extent such leasing costs do not exceed the capital costs of
comparable purchased equipment amortized as set forth herein, passed through as
part of Operating Expenses unless such cost is expressly required to be excluded
as provided for in this clause (aa));
(bb)    property management fees other than as specifically permitted above;
(cc)    salaries, wages or other compensation paid to employees of any third
party property management organization being paid a fee by Landlord for its
services where such services are covered by a management fee;
(dd)    costs of insurance deductibles in excess of deductibles that Tenant can
demonstrate are “commercially reasonable deductible” amounts reasonably
consistent with the amounts carried by owners of comparable projects in the
Torrey Pines area of San Diego; provided, however, that deductibles in excess of
$100,000 shall be amortized on a straight-line basis with interest at 8% per
annum over the greater of ten (10) years or the then remaining Base Term of this
Lease (exclusive of any extension of the Base Term, provided that if the greater
period is 10 years and thereafter Tenant extends the Base Term of this Lease,
then amortization shall continue during the Term, as extended, to the extent
necessary to achieve a 10 year amortization from the date such payments
commenced), and, for each year (or partial year) during such amortization period
(including any extension of the Base Term), Operating Expenses shall include the
amortized portion of such deductible allocable to such year (or partial year);
(ee)    to the extent that Tenant does not lease space in the Spectrum 3
Building, costs incurred with respect to Common Areas located within and serving
only tenants of the Spectrum 3 Building;
(ff)    the cost of environmental testing conducted by Landlord pursuant to
Section 30(d) which Landlord is prohibited from passing through to Tenant
pursuant to Section 30(d);
(gg)    the original construction costs of the Spectrum 3 Building and costs of
correcting defects in such original construction of the Spectrum 3 Building;
(hh)    the costs of improvements, maintenance, repairs or replacements to be
made to the Spectrum 3 Building or any portion thereof; and
(ii)    any expenses otherwise includable within Operating Expenses to the
extent actually reimbursed by persons other than tenants of the Project under
leases for space in the Project.
Notwithstanding anything to the contrary contained herein, commencing on the
Rent Commencement Date, all costs and expenses of any kind incurred by Landlord
or Tenant (including, without limitation, for operations, maintenance, repairs
and/or replacements) with respect to the Exclusive Use Areas shall be fully
allocable to the Building and Tenant shall be responsible for 100% of all such
costs and expenses (except to the extent such costs are excluded from Operating
Expenses pursuant to this Section 5). Tenant shall not be responsible for
maintenance costs and expenses incurred by Landlord or any other tenant of the
Project with respect to areas of the Project which may be designated by Landlord
as exclusive use areas serving only the Spectrum 3 Building or areas of the
Project that are materially inaccessible to Tenant, except to the extent caused
by Tenant or any Tenant Party.
Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required not to exceed 180 days after the end of the calendar
year), Landlord shall furnish to Tenant a statement (an “Annual Statement”)
showing in reasonable detail: (a) the total and Tenant’s Share of actual
Operating Expenses for the previous calendar year, and (b) the total of Tenant’s
payments in respect of



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 9

Operating Expenses for such year. If Tenant’s Share of actual Operating Expenses
for such year exceeds Tenant’s payments of Operating Expenses for such year, the
excess shall be due and payable by Tenant as Rent within 30 days after delivery
of such Annual Statement to Tenant. If Tenant’s payments of Operating Expenses
for such year exceed Tenant’s Share of actual Operating Expenses for such year
Landlord shall pay the excess to Tenant within 30 days after delivery of such
Annual Statement, except that after the expiration, or earlier termination of
the Term or if Tenant is delinquent in its obligation to pay Rent, Landlord
shall pay the excess to Tenant after deducting all other amounts due Landlord.
Landlord’s and Tenant’s obligations to pay any overpayments or deficiencies due
pursuant to this paragraph shall survive the expiration or earlier termination
of this Lease. Following November 30th of each calendar year, Tenant shall not
be responsible for the payment of items of Operating Expenses not reflected in
the Annual Statement delivered by Landlord for the prior calendar year, except
for Taxes for which Tenant is responsible under this Lease and/or any costs for
which Landlord is billed after November 30th of the calendar year in which the
Annual Statement is delivered.
The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 180 days after Tenant’s receipt thereof (or, with respect to any item for
which Tenant is responsible under such Annual Statement for which Tenant is
billed following Landlord’s delivery of such Annual Statement to Tenant, within
180 days after Tenant’s receipt of such bill), shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor. If, during such applicable 180 day period, Tenant reasonably and in
good faith questions or contests the accuracy of Landlord’s statement of
Tenant’s Share of Operating Expenses, Landlord will provide Tenant (or a
representative designated by Tenant by written notice to Landlord) with access
to Landlord’s books and records relating to the operation of the Project and
such information reasonably necessary to evaluate the Operating Expenses (the
“Expense Information”). If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally or
nationally recognized real estate company that provides operating expense
auditing services selected by Tenant and approved by Landlord (which approval
shall not be unreasonably withheld or delayed), working pursuant to a fee
arrangement other than a contingent fee (at Tenant’s sole cost and expense,
except as otherwise expressly provided in this paragraph), audit and/or review
the Expense Information for the year in question (the “Independent Review”). The
results of any such Independent Review shall be binding on Landlord and Tenant.
If the Independent Review shows that the payments actually made by Tenant with
respect to Operating Expenses for the calendar year in question exceeded
Tenant’s Share of Operating Expenses for such calendar year, Landlord shall at
Landlord’s option either (i) credit the excess amount to the next succeeding
installments of estimated Operating Expenses or (ii) pay the excess to Tenant
within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement. If the Independent Review shows that Tenant has overpaid with respect
to Operating Expenses by more than 4% then Landlord shall reimburse Tenant for
all costs incurred by Tenant for the Independent Review. Operating Expenses for
the calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.
Landlord and Tenant agree that the rentable square footage of the Premises and
the Building set forth on page 1 of this Lease shall be the rentable square
footage of the Premises and the Building during the Term of this Lease and shall
not be subject to re-measurement unless expressly agreed to in writing by the
parties (e.g., in connection with a Change Order (as defined in the Work
Letter)).
Upon the substantial completion of the Spectrum 3 Building, Landlord shall
determine the rentable square footage of the Spectrum 3 Building in accordance
with either (i) ANSI/BOMA Z65.3-2009 for the Gross Areas of Building, if the
Spectrum 3 Building will be a single tenant building, or (ii) the BOMA 2010
Standard Methods of Measurement for multi-tenant buildings, if the Spectrum 3
Building will be leased to multiple tenants. Once the rentable square footage of
the Spectrum 3 Building has been determined pursuant



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 10

to the immediately preceding sentence, Landlord shall notify Tenant in writing
of the rentable square footage of the Spectrum 3 Building. If the Rentable Area
of Project (based on the rentable square footage of the Spectrum 3 Building plus
the Rentable Area of the Building) deviates from the amount reflected in the
definition of “Rentable Area of Project” on page 1 of this Lease, then this
Lease shall be amended so as to (i) reflect the Rentable Area of Project (based
on the rentable square footage of the Spectrum 3 Building plus the Rentable Area
of the Building) and (ii) appropriately adjust the amount set forth in the
definition of “Building’s Share of Operating Expenses of Project” which was
calculated based on the Rentable Area of Project set forth on page 1 of this
Lease.
“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter. For the
avoidance of any doubt, Tenant shall pay as part of Operating Expenses the
Building’s Share of Operating Expenses of Project for those Operating Expenses
which are not specific to the Building or the Spectrum 3 Building. Base Rent,
Tenant’s Share of Operating Expenses and all other amounts payable by Tenant to
Landlord hereunder are collectively referred to herein as “Rent.”
6.    Intentionally Omitted.
7.    Use. The Premises shall be used solely for the Permitted Use set forth in
the basic lease provisions on page 1 of this Lease, and in compliance with all
laws, orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance or cause the disallowance of any sprinkler
credits. Tenant shall reimburse Landlord promptly upon demand for any additional
premium charged for any such insurance policy by reason of Tenant’s failure to
comply with the provisions of this Section or otherwise caused by Tenant’s use
and/or occupancy of the Premises (other than for general office and
non-hazardous laboratory purposes). Tenant will use the Premises in compliance
with this Lease and will not commit or permit waste, overload the floor or
structure of the Premises, subject the Premises to use that would damage the
Premises (other than ordinary wear and tear) or unreasonably obstruct or
unreasonably interfere with the rights of Landlord or other tenants or occupants
of the Project, including conducting or giving notice of any auction,
liquidation, or going out of business sale on the Premises, or use or allow the
Premises to be used for any unlawful purpose. Tenant shall cause any equipment
or machinery to be installed in the Premises so as to reasonably prevent sounds
or vibrations from the Premises from extending into Common Areas located outside
the Building, or other improved space in the Project. Tenant shall not place any
machinery or equipment which would overload the floor in or upon the Premises.
Landlord shall be responsible, at Landlord’s cost and not as part of Operating
Expenses, for the compliance of the Common Areas of the Project (located outside
the Building) and Landlord’s Work with Legal Requirements as of Shell
Substantial Completion (as defined in the Work Letter). If, following the Shell
Substantial Completion, the Common Areas of the Project and/or Landlord’s Work
are determined not to be in compliance with Legal Requirements as of the Shell
Substantial Completion, Landlord shall, within a reasonable period following
such determination, perform, at Landlord’s sole cost and expense and not as part
of Operating Expenses, the alterations or improvements to the Common Areas of
the Project or Landlord’s Work, as applicable, required to cause the Common
Areas of the Project and Landlord’s Work to be in compliance with Legal
Requirements as of Shell Substantial Completion. Following the Commencement
Date, Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 11

the exterior of the Building that are required by Legal Requirements. Except as
provided in the 2 immediately preceding sentences, Tenant, at its sole expense,
shall make any alterations or modifications to the interior or the exterior of
the Premises or the Project that are required by Legal Requirements (including,
without limitation, compliance of the Premises with the ADA) related to Tenant’s
use or occupancy of the Premises. Notwithstanding any other provision herein to
the contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s particular use or
occupancy of the Premises or Tenant’s Alterations. For purposes of Section 1938
of the California Civil Code, as of the date of this Lease, the Project has not
been inspected by a certified access specialist.
8.    Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease. If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly Base Rent shall
be equal to 150% of Base Rent in effect during the last 30 days of the Term, and
(B) Tenant shall be responsible for all damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, including consequential damages.
Notwithstanding the foregoing, if Tenant notifies Landlord in writing no less
than 90 days prior to the expiration or earlier termination of the Term of
Tenant’s intention to hold over, then (w) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly Base Rent shall
(1) for the first 30 days of the holdover period, be equal to 125% of Base Rent
in effect during the last 30 days of the Term, and (2) thereafter, commencing on
the 31st day of such holdover period, be equal to 150% of Base Rent in effect
during the last 30 days of the Term, (x) for the first 30 days of such holdover
period, Tenant shall not be responsible for any damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over, (y) for the period
commencing on the 31st day through the 90th day of such holdover period, Tenant
shall only be responsible for any direct damages suffered by Landlord resulting
from or occasioned by Tenant’s holding over, and (z) following the 90th day of
such holdover period, Tenant shall be responsible for all damages suffered by
Landlord resulting from or occasioned by Tenant’s holding over, including
consequential damages. No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend this Lease except as otherwise
expressly provided, and this Section 8 shall not be construed as consent for
Tenant to retain possession of the Premises. Acceptance by Landlord of Rent
after the expiration of the Term or earlier termination of this Lease shall not
result in a renewal or reinstatement of this Lease.
9.    Taxes. Landlord shall pay, as part of Operating Expenses, all taxes,
levies, fees, assessments and governmental charges of any kind, existing as of
the Commencement Date or thereafter enacted (collectively referred to as
“Taxes”), imposed by any federal, state, regional, municipal, local or other
governmental authority or agency, including, without limitation, quasi-public
agencies (collectively, “Governmental Authority”) during the Term, including,
without limitation, all Taxes: (i) imposed on or measured by or based, in whole
or in part, on rent payable to (or gross receipts received by) Landlord under
this Lease and/or from the rental by Landlord of the Project or any portion
thereof, or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project. Landlord



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 12

may, at Landlord’s sole discretion or as otherwise reasonably agreed upon by
Landlord and Tenant, contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes. Any written
request received by Landlord from Tenant requesting that Landlord contest Taxes
shall be considered by Landlord in good faith and Landlord’s approval of such
request shall not be unreasonably withheld, conditioned or delayed. If Landlord
agrees to contest Taxes pursuant to a request from Tenant, the reasonable costs
and expenses in connection with such contest of Taxes shall be borne by Tenant.
Notwithstanding anything to the contrary herein, Landlord shall only charge
Tenant for assessments as if those assessments were paid by Landlord over the
longest possible term which Landlord is permitted to pay for the applicable
assessments without additional charge other than interest, if any, provided
under the terms of the underlying assessments. If Landlord secures an abatement
or refund of Taxes for the Project for a period during the Term, Tenant shall
receive Tenant’s Share of such abatement or refund (i.e., the net amount after
paying all reasonable costs and expenses of security the abatement or refund,
including reasonably attorneys’ fees) as a credit to be applied by Landlord
against Operating Expenses next coming due (or, if no further Operating Expenses
are due from Tenant under this Lease and Tenant is not in Default under this
Lease, by a cash payment to Tenant). Taxes shall not include any net income
taxes, or any capital, stock, succession, transfer, franchise, gift, estate or
inheritance taxes imposed on Landlord except to the extent such taxes are in
substitution for any Taxes payable hereunder, nor shall Taxes include any late
payments, penalties or fines (except to the extent such late penalties,
penalties or fines are incurred as a result of Tenant’s timely failure to pay
Tenant’s Share of Taxes as required under this Lease). Taxes shall also not
include any items to the extent otherwise included in Operating Expenses, costs
incurred by Landlord with respect to the original development and construction
of the Building, Taxes accruing with respect to the Building (and the
development of the Building) prior to the Rent Commencement Date, costs incurred
with respect to the original development and construction of Spectrum 3
Building, reserves for future taxes, or any development fee (whether payable on
a one-time or annual basis) imposed on Landlord specifically as a condition for
the issuance of the development permit for the Building (e.g., fees for transit,
housing, schools, open space, child care, arts programs, traffic mitigations
measures, environmental impact reports and traffic studies; provided, however,
that Tenant shall be required to comply with any traffic demand management plans
applicable to the Project and the costs thereof shall be included as part of
Operating Expenses). If any such Tax is levied or assessed directly against
Tenant, then Tenant shall be responsible for and shall pay the same at such
times and in such manner as the taxing authority shall require. Tenant shall
pay, prior to delinquency, any and all Taxes levied or assessed against any
personal property or trade fixtures placed by Tenant in the Premises, whether
levied or assessed against Landlord or Tenant. If any Taxes on Tenant’s personal
property or trade fixtures are levied against Landlord or Landlord’s property,
or if the assessed valuation of the Project is increased by a value attributable
to improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, higher than the base valuation on which Landlord from time-to-time
allocates Taxes to all tenants in the Project, Landlord shall have the right,
but not the obligation, to pay such Taxes. Landlord’s determination of any
excess assessed valuation shall be binding and conclusive, absent manifest
error. The amount of any such payment by Landlord shall constitute Additional
Rent due from Tenant to Landlord within 30 days following demand.
10.    Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, at no additional cost to Tenant during
the Base Term, to use 400 parking spaces at the Project, subject to Landlord’s
reasonable rules and regulations. Tenant shall have the exclusive right to use
all of the parking spaces located in the subterranean parking garage under the
Building, which shall be applied against the total number of parking spaces made
available for Tenant’s use pursuant to the immediately preceding sentence.
Tenant shall have the right to install, subject to compliance with Legal
Requirements, a roll down door at the main entrance of the subterranean parking
garage to control access to the subterranean parking garage via the use of
Building access cards. The balance of the parking spaces available for Tenant’s
use shall be located in the portions of surface parking lot located on and
serving the Project designated for non-reserved parking in common with other
tenants of the Project. Tenant will use reasonable efforts to cause the parking
spaces located in the subterranean parking garage to be fully occupied before
using parking spaces in the surface parking lot located on and serving the
Project. Landlord shall in no event grant rights to other tenants



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 13

of the Project to use more parking spaces in the surface parking lot than,
together with the spaces allocated to Tenant pursuant to this Section 10, are
available for use by tenants of the Project in the surface parking lot.
Notwithstanding anything to the contrary contained herein, Landlord has the
right, during periods of lower demand for parking by Tenant (e.g., after regular
business hours) and following written notice to Tenant, to use the surface
parking lots serving the Project on a temporary and occasional basis for
invitees of The Alexandria. The terms of Exhibit G attached hereto shall apply
with respect to any installation by Tenant of electric vehicle car charging
stations at the Project. The plan attached as Exhibit A reflects the
subterranean parking at the Building currently contemplated by Landlord.
Landlord shall not reduce the number of parking spaces in the subterranean
parking garage shown on such plan unless required to do so in connection with
the Approvals and only after obtaining Tenant’s written consent thereto, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant shall
not reduce the number of parking spaces in the subterranean parking garage as
shown on the plan without Landlord’s written consent thereto, which consent
shall not be unreasonably withheld, conditioned or delayed.
11.    Utilities, Services. To the extent that Tenant may do so, Tenant shall
contract directly with utility providers for all water, electricity, gas (if
applicable), sewer and other utilities, and refuse and trash collection
(“Utilities”) required by Tenant for the Premises following the Rent
Commencement Date and continuing during the Term. Landlord shall cooperate with
Tenant, at no cost to Landlord, in making such arrangement with the Utility
providers. If billed directly to Tenant, Tenant shall pay directly to such
Utility providers prior to delinquency for all such Utilities furnished to
Tenant or the Project during the Term and shall pay for all maintenance charges
for Utilities, and any storm sewer charges or other similar charges for
Utilities imposed by any Governmental Authority or Utility provider, and any
taxes, penalties, surcharges or similar charges thereon. To the extent that any
Utilities, maintenance charges for Utilities, any storm sewer charges or other
similar charges for Utilities imposed by any Governmental Authority or Utility
provider, or any taxes, penalties, surcharges or similar charges are paid for by
Landlord, Tenant shall reimburse Landlord for such costs as Operating Expenses.
Except as otherwise expressly provided in this Lease, no interruption or failure
of Utilities, from any cause whatsoever other than Landlord’s gross negligence
or willful misconduct, shall result in eviction or constructive eviction of
Tenant, termination of this Lease or the abatement of Rent. Tenant shall be
responsible for obtaining and paying for its own janitorial services for the
Premises.
Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent and
Operating Expenses for each day during which such Service Interruption continues
after such 5 business day period; provided, however, that if any part of the
Premises is reasonably useable for Tenant’s normal business operations or if
Tenant conducts all or any part of its operations in any portion of the Premises
notwithstanding such Service Interruption, then the amount of each daily
abatement of Base Rent and Operating Expenses shall only be proportionate to the
nature and extent of the interruption of Tenant’s normal operations or ability
to use the Premises. Except for the self-help rights provided for in Section 31
below, the rights granted to Tenant under this paragraph shall be Tenant’s sole
and exclusive remedy resulting from a Service Interruption, and Landlord shall
not otherwise be liable for any loss or damage suffered or sustained by Tenant
resulting from any failure or cessation of services. For purposes hereof, the
term “Essential Services” shall mean the following services: gas, water, sewer
and electricity, but in each case only to the extent that Landlord has an
obligation to provide same to Tenant under this Lease.
12.    Alterations and Tenant’s Property. The Tenant’s Work shall be governed by
the Work Letter and not this Section 12. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding the installation, removal or realignment of furniture
systems (other than removal of



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 14

furniture systems owned or paid for by Landlord) not involving any modifications
to the structure or connections (other than by ordinary plugs or jacks) to
Building Systems (as defined in Section 13) (“Alterations”) shall be subject to
Landlord’s prior written consent, which may be given or withheld in Landlord’s
sole discretion if any such Alteration materially, adversely affects the
structure or Building Systems and shall not be otherwise unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, Tenant may construct
non-structural Alterations in the Premises without advance notice to Landlord if
the cost of such work does not exceed $250,000 per project (“No Notice
Alterations”). Upon written request from Landlord not more than once each
calendar year, Tenant shall provide “as built” plans for any No Notice
Alterations constructed by Tenant in the Premises. Notwithstanding the
foregoing, Tenant shall be required to request Landlord’s prior written approval
with respect to any Alteration that would constitute a No Notice Alteration if
such No Notice Alteration would materially diminish the value of any existing
leasehold improvements (e.g., converting any laboratory space to office space).
If Landlord approves any Alterations, Landlord may impose such conditions on
Tenant in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s reasonable
discretion. Any request for approval shall be in writing, delivered not less
than 15 days in advance of any proposed construction, and accompanied by plans,
specifications, bid proposals, work contracts and such other information
concerning the nature and cost of the alterations as may be reasonably requested
by Landlord, including the identities and mailing addresses of all persons
performing work or supplying materials. Landlord’s right to review plans and
specifications and to monitor construction shall be solely for its own benefit,
and Landlord shall have no duty to ensure that such plans and specifications or
construction comply with applicable Legal Requirements. Tenant shall cause, at
its sole cost and expense, all Alterations to comply with insurance requirements
and with Legal Requirements and shall implement at its sole cost and expense any
alteration or modification required by Legal Requirements as a result of any
Alterations. Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to the out-of-pocket cost incurred by Landlord in connection with
any Alteration to cover Landlord’s overhead and expenses for plan review,
coordination, scheduling and supervision. Before Tenant begins any Alteration,
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable law. Tenant shall reimburse Landlord for, and indemnify
and hold Landlord harmless from, any expense incurred by Landlord by reason of
faulty work or inadequate cleanup done by Tenant or its contractors.
Tenant shall cause the completion of all Alterations work free and clear of
liens, and shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company reasonably satisfactory to Landlord
protecting Landlord against liability for personal injury or property damage
during construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.
Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, if Tenant requests in writing at the time Tenant requests approval of
any Installation that Landlord determine whether or not Landlord will require
removal of an Installation at the expiration or earlier termination of the Term,
Landlord shall, within 10 business days after such request, notify Tenant of its
determination. If Landlord by such determination requires that Tenant remove
such Installation upon the expiration or earlier termination of the Term, Tenant
shall do so in accordance with the immediately succeeding sentence. Upon the
expiration or earlier termination of the Term, Tenant shall remove (i) all
wires, cables or similar equipment which Tenant has installed in the Premises or
in the risers or plenums of the Building other than those installed as part of
the Tenant’s Work, (ii) any Installations for which Landlord has given Tenant
timely notice of removal in accordance with the immediately preceding sentence,
and (iii) all of Tenant’s Property (as hereinafter defined), and Tenant shall
restore and repair any damage caused by or occasioned as a result of such
removal, including, without limitation, capping off all such connections behind
the walls of the Premises and repairing any holes. During any restoration period
beyond the expiration or earlier termination of the Term, Tenant



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 15

shall pay Rent to Landlord as provided herein as if said space were otherwise
occupied by Tenant. If Landlord is requested by Tenant or any lender, lessor or
other person or entity claiming an interest in any of Tenant’s Property to waive
any lien Landlord may have against any of Tenant’s Property, and Landlord
consents to such waiver, then Landlord shall be entitled to be paid as
administrative rent a fee of $1,000 per occurrence for its time and effort in
preparing and negotiating such a waiver of lien.
For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any trade fixtures, personal
property or equipment of Tenant that may be removed provided that after such
removal and repair of any damage caused by such removal there is no remaining
material damage to the Premises and such removal and repair does not adversely
affect the operation of any Building Systems or the operations of any laboratory
spaces within the Premises, and (z) ”Installations” means all installed or
affixed property of any kind paid for with the TI Fund, all Alterations, all
fixtures, and all partitions, hardware, built-in machinery, built-in casework
and cabinets and other similar additions, equipment, property and improvements
built into the Premises so as to become an integral part of the Premises,
including, without limitation, fume hoods which penetrate the roof or plenum
area, installed cage washers, built-in cold rooms, built-in warm rooms, walk-in
cold rooms, walk-in warm rooms, deionized water systems, HVAC, chillers,
built-in plumbing, electrical and mechanical equipment and systems, and any
installed power generator and transfer switch.
13.    Landlord’s Repairs. Landlord, as an Operating Expense, shall maintain all
of the structural (including the roof and exterior walls), exterior, parking
(including the subterranean garage) and other Common Areas of the Project,
including HVAC, plumbing, fire sprinklers, elevators and all other building
systems serving the Premises and other portions of the Project (“Building
Systems”), in good repair, reasonable wear and tear and uninsured losses and
damages caused by Tenant, or by any of Tenant’s assignees, sublessees,
licensees, agents, servants, employees, invitees and contractors (or any of
Tenant’s assignees, sublessees and/or licensees respective agents, servants,
employees, invitees and contractors) (each, a “Tenant Party” and collectively,
“Tenant Parties”) excluded. Losses and damages caused by Tenant or any Tenant
Party shall be repaired by Landlord, to the extent not covered by insurance, at
Tenant’s sole cost and expense. Landlord reserves the right to stop Building
Systems services when reasonably necessary (i) by reason of accident or
emergency, or (ii) after delivery of written notice to Tenant and reasonable
efforts to coordinate with Tenant to minimize disruption to Tenant’s operations,
for planned repairs, alterations or improvements, which are, in the judgment of
Landlord, desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply Building Systems services during any such period
of interruption; provided, however, that Landlord shall, except in case of
emergency, provide Tenant 5 days advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section of which Tenant is aware, after
which Landlord shall make a commercially reasonable effort to effect such
repair. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for an unreasonable
time after Tenant’s written notice of the need for such repairs or maintenance.
Tenant waives its rights under any state or local law to terminate this Lease
or, except for the self-help rights provided for in Section 31 below, to make
such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.
Tenant shall have the self-help rights provided for in Section 31.
Notwithstanding anything to the contrary contained in this Lease, as of the Rent
Commencement Date, the maintenance and repair obligations for the Building shall
be allocated between Landlord and Tenant as set forth on Exhibit L attached
hereto. The maintenance obligations allocated to Tenant pursuant to Exhibit L
(the “Tenant Maintenance Obligations”) shall be performed by Tenant at Tenant’s
sole cost and expense. The Tenant Maintenance Obligations shall include the
procurement and maintenance of contracts,



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 16

in form and substance reasonably satisfactory to Landlord, with copies to
Landlord upon Landlord’s written request, for and with contractors reasonably
acceptable to Landlord specializing and experienced in the respective Tenant
Maintenance Obligations. If Landlord does not object to a contract provided by
Tenant to Landlord for approval within 5 business days after Landlord’s receipt
of such contract from Tenant, such contract shall be deemed approved.
Notwithstanding anything to the contrary contained herein, the scope of work of
any such contracts entered into by Tenant pursuant to this paragraph shall, at a
minimum, comply with manufacturer’s recommended maintenance procedures for the
optimal performance of the applicable equipment. Landlord shall, notwithstanding
anything to the contrary contained in this Lease, have no obligation to perform
any Tenant Maintenance Obligations. The Tenant Maintenance Obligations shall not
include the right or obligation on the part of Tenant to make any structural
and/or capital repairs or improvements to the Project, and Landlord shall,
during any period that Tenant is responsible for the Tenant Maintenance
Obligations, continue to be responsible, as part of Operating Expenses, for
capital repairs and replacements required to be made to the Project. If Tenant
fails to maintain any portion of the Building for which Tenant is responsible as
part of the Tenant Maintenance Obligations in a manner reasonably acceptable to
Landlord within the requirements of this Lease, Landlord shall have the right,
but not the obligation, to provide Tenant with written notice thereof and to
assume the Tenant Maintenance Obligations if Tenant does not cure Tenant’s
failure within 30 days after receipt of such notice.
14.    Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls. Such repair
and replacement may include capital expenditures and repairs whose benefit may
extend beyond the Term. Should Tenant fail to make any such repair or
replacement or fail to maintain the Premises, Landlord shall give Tenant notice
of such failure. If Tenant fails to commence cure of such failure within 30 days
of Landlord’s notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 30 days after demand therefor; provided, however, that if such failure by
Tenant creates or could create an emergency, Landlord may immediately commence
cure of such failure and shall thereafter be entitled to recover the costs of
such cure from Tenant. Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.
15.    Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 15 business days after the filing thereof, at Tenant’s sole cost
and shall otherwise keep the Premises and the Project free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant. Should Tenant fail to discharge any lien described herein, Landlord
shall have the right, but not the obligation, to pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title to
the Project and the cost thereof shall be immediately due from Tenant as
Additional Rent. If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises. In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.
16.    Indemnification. Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent caused by the willful misconduct or negligence of Landlord.
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of
damage to, personal property (including, without limitation, loss of records
kept within the Premises). Tenant further waives any and all Claims for injury
to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 17

records). Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.
Subject to all of the other provisions of this Lease including, without
limitation, the waivers provided for in Section 17, Landlord hereby indemnifies
and agrees to defend, save and hold Tenant harmless from and against any and all
third party Claims for injury or death to persons or damage to property
occurring at the Project (outside of the Premises) to the extent caused by the
willful misconduct or negligence of Landlord.
Notwithstanding any contrary provision of this Lease, neither party shall be
liable to the other party for any consequential damages arising under this
Lease; provided that this sentence shall not apply to Landlord’s damages (x) as
expressly provided for in Section 8, and/or (y) in connection with Tenant’s
obligations as more fully set forth in Section 30. In no event shall the
foregoing limit the damages to which Landlord is entitled under Section
21(c)(ii)(A)-(D).
17.    Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain (i) commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project, and (ii) earthquake coverage
(provided that such earthquake coverage may, at Landlord’s option, be included
in a blanket policy and may be sublimited). Landlord may, but is not obligated
to, maintain such other insurance and additional coverages as it may deem
reasonably necessary, including, but not limited to, flood, environmental
hazard, loss or failure of building equipment, errors and omissions, rental loss
during the period of repair or rebuilding, workers’ compensation insurance and
fidelity bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
reasonably determined by Landlord based upon the insurer’s cost calculations).
At least 60% of the all risk capacity insurers under such blanket policy shall
have a rating of not less than policyholder rating of A- and financial category
rating of at least Class IX in “Best’s Insurance Guide”. Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of the particular use of the
Premises by Tenant or any Tenant Parties.
Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $5,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
The commercial general liability insurance policy shall name Alexandria Real
Estate Equities, Inc., and Landlord, its officers, directors, employees,
managers, agents, invitees and contractors (each a “Landlord Party” and
collectively, “Landlord Parties”), as additional insureds; insure on an
occurrence and not a claims-made basis; be issued by insurance companies which
have a rating of not less than policyholder rating of A- and financial category
rating of at least Class IX in “Best’s Insurance Guide”; shall not be cancelable
for nonpayment of premium unless 10 days prior written notice shall have been
given to Landlord from the insurer; not contain a hostile fire exclusion;
contain a contractual liability endorsement; and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). Certificates of insurance
showing the limits of coverage required hereunder and showing Landlord as an
additional insured shall be delivered to Landlord by Tenant prior to (i) the
earlier to occur of (x) the Commencement Date, or (y) the date that Tenant
accesses the Premises under this Lease, and (ii) each renewal of said insurance.
Tenant’s policy may be a “blanket policy” with an aggregate per location
endorsement which specifically provides that the amount of insurance shall not
be prejudiced by other losses covered by the policy. Tenant shall, at least 5
days prior to the expiration of such policies, furnish Landlord with renewal
certificates.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 18

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.
Notwithstanding anything in this Section 17 to the contrary, for so long as
Tenant can provide Landlord with reasonably acceptable evidence that Tenant is
maintaining an equity market cap of not less than $15,000,000,000, Tenant may
self-insure for the insurance required by Tenant to be maintained pursuant to
this Section 17. With respect to Tenant’s self-insurance, Landlord and Tenant
agree as follows: (a) that Tenant’s self-insurance shall be treated as actual
insurance and that such self-insurance shall be the primary coverage for every
risk for which Tenant is liable or responsible hereunder; (b) the waiver of
subrogation provisions set forth in this Lease shall apply to Tenant’s
self-insurance as though Tenant were maintaining the insurance required under
this Lease, (c) Tenant shall bear the entire cost of the defense of any claim
for which it is responsible under the terms of this Lease including, without
limitation, the defense of Landlord, and (d) Tenant shall use its own funds to
pay any claim or indemnity or replace any property or otherwise provide the
funding which would have been available from insurance proceeds but for Tenant’s
election to self-insure. If Tenant elects to self-insure, Landlord shall be
considered to be covered by the same insurance terms, including, but not limited
to, insuring grants, exclusions, conditions and limits, by which it would have
been covered had insurance covering such risk been in effect. Notwithstanding
anything to the contrary contained in this Lease, Tenant hereby releases
Landlord from any liability for loss or damage caused by Landlord and/or any
Landlord Party against which Tenant has elected to self-insure but which Tenant
would otherwise be required to insure against under this Lease and in no event
shall Landlord be liable for any loss or damage which Landlord would not
otherwise be responsible but for Tenant’s election to self insure. The right to
self-insure shall only apply to Vertex Pharmaceuticals Incorporated.
The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage. The failure of a
party to insure its property shall not void this waiver. Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever. If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.
Landlord may require insurance policy limits described in this Section 17 to be
raised to conform with requirements of Landlord’s lender and/or insurance
consultants; provided, however, that the increased amount of coverage is
consistent with coverage amounts then being required by institutional owners of
Class A buildings in the Torrey Pines area of San Diego other than Landlord and
affiliates of Landlord.
18.    Restoration. If, at any time during the Term, the Premises are damaged or
destroyed by a fire or other casualty, Landlord shall notify Tenant within 60
days after discovery of such damage as to the amount of time Landlord reasonably
estimates it will take to restore the Premises, as applicable (the “Restoration
Period”). If the Restoration Period is estimated to exceed 12 months (the
“Maximum Restoration Period”), or if Landlord reasonably determines such
casualty to be an uninsured casualty, Landlord may, in such notice, elect to
terminate this Lease as of the date that is 75 days after the date of discovery
of such damage or destruction; provided, however, that notwithstanding
Landlord’s election to restore, Tenant may elect to terminate this Lease by
written notice to Landlord delivered within 15 business



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 19

days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds other than any shortfall resulting from
Landlord’s failure to maintain the insurance required to be maintained by
Landlord pursuant to Section 17 (with any deductible to be treated as an
Operating Expense subject to and in accordance with Section 5), use good faith
efforts to promptly restore the Premises (excluding the improvements installed
by Tenant or by Landlord and paid for by Tenant), subject to delays arising from
the collection of insurance proceeds, from Force Majeure events or as needed to
obtain any license, clearance or other authorization of any kind required to
enter into and restore the Premises issued by any Governmental Authority having
jurisdiction over the use, storage, handling, treatment, generation, release,
disposal, removal or remediation of Hazardous Materials (as defined in Section
30) in, on or about the Premises (collectively referred to herein as “Hazardous
Materials Clearances”); provided, however, that if repair or restoration of the
Premises is not substantially complete as of the end of the Maximum Restoration
Period or, if longer, the Restoration Period, Landlord may, in its sole and
absolute discretion, by written notice to Tenant delivered within 15 business
days of the expiration of the Maximum Restoration Period or, if longer, the
Restoration Period elect not to proceed with such repair and restoration, or
Tenant may by written notice to Landlord delivered within 15 business days of
the expiration of the Maximum Restoration Period or, if longer, the Restoration
Period, elect to terminate this Lease, in which event Landlord shall be relieved
of its obligation to make such repairs or restoration and this Lease shall
terminate as of the date that is 75 days after the later of: (i) discovery of
such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained.
Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period. Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if Landlord maintains the insurance required to be
maintained by Landlord under this Lease, but insurance proceeds are not
available for such restoration. Rent shall be equitably and proportionately
abated from the date of discovery of the damage or destruction until occupancy
of the Premises is legally permitted, in the proportion to which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises; provided, however, that if Tenant fails to obtain any Hazardous
Materials Clearances required in order for Landlord to access the Premises (or
any portion thereof) or for Landlord to perform repair or reconstruction
activities within 60 days after the date of discovery of the damage or
destruction, then Tenant shall not be entitled to any abatement following such
initial 60 day period and shall be required to pay Rent for the Premises during
any period following such initial 60 day period that Landlord’s access to the
Premises (or any portion thereof) or Landlord’s repair or reconstruction
activities are delayed in any way solely as a result of Tenant’s failure to
obtain any Hazardous Materials Clearances. Such abatement shall be the sole
remedy of Tenant, and except as provided in this Section 18, Tenant waives any
right to terminate the Lease by reason of damage or casualty loss.
The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.
19.    Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 20

reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances. Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such award.
Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant. Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.
20.    Events of Default. Each of the following events shall be a default
(“Default”) by Tenant under this Lease:
(a)    Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant written notice and an opportunity to cure any failure to pay Rent within
5 days of any such notice not more than twice in any 12 month period and Tenant
agrees that such notice shall be in lieu of and not in addition to, or shall be
deemed to be, any notice required by law.
(b)    Insurance. Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance before the
expiration of the current coverage.
(c)    Abandonment. Tenant shall abandon the Premises. Tenant shall not be
deemed to have abandoned the Premises if (i) Tenant provides Landlord with
advance notice prior to vacating and, at the time of or during a reasonable time
after vacating the Premises, Tenant completes Tenant’s obligations with respect
to the Surrender Plan in compliance with Section 28, (ii) Tenant has made
reasonable arrangements reasonably acceptable to Landlord for the security of
the Premises for the balance of the Term, and (iii) Tenant continues during the
balance of the Term to satisfy all of its obligations under the Lease as they
come due.
(d)    Improper Transfer. Tenant shall assign, sublease or otherwise transfer
all or any portion of Tenant’s interest in this Lease or the Premises except as
expressly permitted herein, or Tenant’s interest in this Lease shall be
attached, executed upon, or otherwise judicially seized and such action is not
released within 90 days of the action.
(e)    Liens. Tenant shall fail to discharge or otherwise obtain the release of
any lien placed upon the Premises in violation of this Lease within 15 business
days after any such lien is filed against the Premises.
(f)    Insolvency Events. Tenant or any guarantor or surety of Tenant’s
obligations hereunder shall: (A) make a general assignment for the benefit of
creditors; (B) commence any case, proceeding or other action seeking to have an
order for relief entered on its behalf as a debtor or to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution or composition of



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 21

it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 90 days of its filing or
entry; or (D) be dissolved or otherwise fail to maintain its legal existence (if
Tenant, guarantor or surety is a corporation, partnership or other entity).
(g)    Estoppel Certificate or Subordination Agreement. Tenant fails to execute
any document required from Tenant under Sections 23 or 27 within 10 days after a
second notice requesting such document.
(h)    Other Defaults. Tenant shall fail to comply with any provision of this
Lease other than those specifically referred to in this Section 20, and, except
as otherwise expressly provided herein, such failure shall continue for a period
of 30 days after written notice thereof from Landlord to Tenant.
Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.
21.    Landlord’s Remedies.
(a)    Payment By Landlord; Interest. Upon a Default by Tenant hereunder,
Landlord may, without waiving or releasing any obligation of Tenant hereunder,
make such payment or perform such act. All sums so paid or incurred by Landlord,
together with interest thereon, from the date such sums were paid or incurred,
at the annual rate equal to 12% per annum or the highest rate permitted by law
(the “Default Rate”), whichever is less, shall be payable to Landlord on demand
as Additional Rent. Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.
(b)    Late Payment Rent. Late payment by Tenant to Landlord of Rent and other
sums due will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include, but are not limited to, processing and accounting
charges and late charges which may be imposed on Landlord under any Mortgage
covering the Premises. Therefore, if any installment of Rent due from Tenant is
not received by Landlord within 5 days after the date such payment is due,
Tenant shall pay to Landlord an additional sum equal to 6% of the overdue Rent
as a late charge. Notwithstanding the foregoing, before assessing a late charge
the first time in any calendar year, Landlord shall provide Tenant written
notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant. In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.
(c)    Remedies. Upon the occurrence of a Default, Landlord, at its option,
without further notice or demand to Tenant, shall have in addition to all other
rights and remedies provided in this Lease, at law or in equity, the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.
(i)    Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 22

and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor;
(ii)    Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, due to a Default by Tenant, Landlord may recover
from Tenant the following:
(A)    The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus
(B)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
(C)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; and
(D)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant.
The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate. As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.
(iii)    Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.
(iv)    If Landlord elects to terminate this Lease following a Default by
Tenant, Landlord shall have the right, subject to the terms of any agreements of
subordination or nondisturbance entered into by Landlord, to terminate any and
all subleases, licenses, concessions or other consensual arrangements for
possession entered into by Tenant and affecting the Premises or may, in
Landlord’s sole discretion, succeed to Tenant’s interest in such subleases,
licenses, concessions or arrangements. Upon Landlord’s election to succeed to
Tenant’s interest in any such subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.
(v)    Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.
(d)    Effect of Exercise. Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 23

written agreement of Landlord and Tenant. Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. Any reletting of
the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine. Landlord shall not be liable for,
nor shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or collect rent due in respect of such reletting
or otherwise to mitigate any damages arising by reason of Tenant’s Default.
Landlord shall, however, use commercially reasonable efforts to mitigate the
damages arising by reason of the termination of this Lease as a result of a
Default by Tenant; provided, however, that in no event shall mitigation require
Landlord to consider, among other things, (i) any tenant which does not satisfy
Landlord’s then current underwriting criteria, in the exercise of Landlord’s
sole and absolute discretion, for comparable size premises, (ii) subdividing the
Premises unless Landlord elects in its sole and absolute discretion to do so,
(iii) any change in use of the Premises or any alterations which would lessen
the value of the leasehold improvements, (iv) granting any tenant improvement
allowances, free rent or other lease concessions, or (v) accepting any tenant if
Landlord would have the right to reject such tenant if such tenant were a
proposed assignee or sublessee of Tenant including, without limitation,
considering the factors described in Section 22(b).
22.    Assignment and Subletting.
(a)    General Prohibition. Without Landlord’s prior written consent subject to
and on the conditions described in this Section 22, Tenant shall not, directly
or indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the-counter market, a transfer or series of transfers whereby 50%
or more of the issued and outstanding shares or other ownership interests of
such corporation, partnership or limited liability company are, or voting
control is, transferred (but excepting transfers upon deaths of individual
owners) from a person or persons or entity or entities which were owners thereof
at time of execution of this Lease to persons or entities who were not owners of
shares or other ownership interests of the corporation, partnership or limited
liability company at time of execution of this Lease, shall be deemed an
assignment of this Lease requiring the consent of Landlord as provided in this
Section 22.
(b)    Permitted Transfers. If Tenant desires to assign, sublease, hypothecate
or otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 days, but not more
than 60 days, before the date Tenant desires the assignment or sublease to be
effective (the “Assignment Date”), Tenant shall give Landlord a notice (the
“Assignment Notice”) containing such information about the proposed assignee or
sublessee, including the proposed use of the Premises and any Hazardous
Materials proposed to be used, stored handled, treated, generated in or released
or disposed of from the Premises, the Assignment Date, any relationship between
Tenant and the proposed assignee or sublessee, and all material terms and
conditions of the proposed assignment or sublease, including a copy of any
proposed assignment or sublease in its final form, and such other information as
Landlord may deem reasonably necessary or appropriate to its consideration
whether to grant its consent. Landlord shall, by giving written notice to Tenant
within 15 days after receipt of the Assignment Notice, either:



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 24

(i) grant such consent (provided that Landlord shall further be entitled to a
copy of the final signed form of sublease prior to the effective date of any
such subletting to confirm that it conforms to the draft previously provided by
Tenant), (ii) refuse such consent, in its reasonable discretion; or (iii) as to
an assignment of the entire Lease for the remainder of the Term, terminate this
Lease as of the Assignment Date (an “Assignment Termination”). Among other
reasons, it shall be reasonable for Landlord to withhold its consent in any of
these instances:  (1) the proposed assignee or subtenant is a governmental
agency; (2) in Landlord’s reasonable judgment, the use of the Premises by the
proposed assignee or subtenant would entail any alterations that would
materially lessen the value of the leasehold improvements in the Premises, or
would require materially increased services by Landlord; (3) the use of the
Premises by the proposed assignee or subtenant would not be consistent with the
uses in general of laboratory tenants in Class A buildings in the Torrey Pines
area of San Diego; (4) in Landlord’s reasonable judgment, the proposed assignee
or subtenant lacks the creditworthiness to support the financial obligations it
will incur under the proposed assignment or sublease; (5) in Landlord’s
reasonable judgment, the character, reputation, or business of the proposed
assignee or subtenant is materially detrimental to the Project; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
materially negative report concerning such prior landlord’s experience with the
proposed assignee or subtenant; (7) Landlord has experienced previous defaults
by or is in litigation with the proposed assignee or subtenant; (8) the use of
the Premises by the proposed assignee or subtenant will violate any applicable
Legal Requirement; or (9) until all of the rentable square footage of the
Spectrum 3 Building has been leased at least once, the proposed assignee or
subtenant is an entity with whom Landlord is then actively negotiating to lease
space in the Project. If Landlord delivers notice of its election to exercise an
Assignment Termination, Tenant shall have the right to withdraw such Assignment
Notice by written notice to Landlord of such election within 5 business days
after Landlord’s notice electing to exercise the Assignment Termination. If
Tenant withdraws such Assignment Notice, this Lease shall continue in full force
and effect. If Tenant does not withdraw such Assignment Notice, this Lease, and
the term and estate herein granted, shall terminate as of the Assignment Date.
No failure of Landlord to exercise any such option to terminate this Lease, or
to deliver a timely notice in response to the Assignment Notice, shall be deemed
to be Landlord’s consent to the proposed assignment, sublease or other transfer.
Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred Dollars
($1,500) in connection with its consideration of any Assignment Notice and/or
its preparation or review of any consent documents. Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease or assignment. In addition, Tenant shall have the right to assign
this Lease, upon 30 days prior written notice to Landlord but without obtaining
Landlord’s prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (the excess of total “assets” over total
“liabilities” using the definitions of “assets” and “liabilities” promulgated
under generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the greater of the net worth (as determined above and as evidenced by
a certification from the Chief Financial Officer of such assignee) of Tenant as
of (A) the Commencement Date, or (B) as of the date of the assignment, and (iii)
such assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease (a “Corporate Permitted Assignment”). Control Permitted
Assignments and Corporate Permitted Assignments are hereinafter referred to as
“Permitted Assignments.”
(c)    Additional Conditions. As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:
(i)    that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 25

assigns should this Lease be terminated for any reason; provided, however, in no
event shall Landlord or its successors or assigns be obligated to accept such
attornment; and
(ii)    A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals and reports; storage and management plans; plans
relating to the installation of any storage tanks to be installed at the Project
(provided, said installation of tanks shall only be permitted after Landlord has
given its written consent to do so, which consent shall not be unreasonably
withheld, conditioned or delayed); and all closure plans or any other documents
required by any and all federal, state and local Governmental Authorities for
any storage tanks installed in, on or under the Project for the closure of any
such tanks. Neither Tenant nor any such proposed assignee or subtenant is
required, however, to provide Landlord with any portion(s) of such documents
containing information of a proprietary nature which, in and of themselves, do
not contain a reference to any Hazardous Materials or hazardous activities.
(d)    No Release of Tenant, Sharing of Excess Rents. Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Except in connection with any
Permitted Assignment, if the Rent due and payable by a sublessee or assignee (or
a combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease, in the case of a sublease as
allocated to the space subject to the sublease, (excluding however, any Rent
payable under this Section) plus the actual and reasonable brokerage fees, legal
costs, lease concessions and any design or construction fees directly related to
and required pursuant to the terms of any such sublease (with all such amounts
amortized over the term of the sublease or, in the case of an assignment, the
then-remaining term of the Lease) (“Excess Rent”), then Tenant shall be bound
and obligated to pay Landlord as Additional Rent hereunder 50% of such Excess
Rent within 10 days following receipt thereof by Tenant. If Tenant shall sublet
the Premises or any part thereof, Tenant hereby immediately and irrevocably
assigns to Landlord, as security for Tenant’s obligations under this Lease, all
rent from any such subletting, and Landlord as assignee for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.
(e)    No Waiver. The consent by Landlord to an assignment or subletting shall
not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under the Lease. The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.
(f)    Intentionally Omitted.
23.    Estoppel Certificate. Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 26

be reasonably requested by a prospective bona fide third party purchaser or
encumbrancer. Any such statement may be relied upon by any prospective purchaser
or encumbrancer of all or any portion of the real property of which the Premises
are a part. Tenant’s failure to deliver such statement within 10 days after
Landlord’s delivery to Tenant of a second written request therefor, shall be
conclusive upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.
Landlord shall, within 10 business days of written notice from Tenant, execute
an estoppel certificate (which may include good faith and factually correct
comments by Landlord) to Tenant’s bona fide third party lender, an assignee
pursuant to a Permitted Assignment, or an approved subtenant or assignee: (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advanced, if any, (ii) acknowledging that there
are not, to Landlord’s actual knowledge, Defaults on the part of Tenant
hereunder, or specifying such Defaults if any are claimed and (iii) setting
forth such further information with respect to the status of this Lease or the
Premises as may be reasonably requested thereon.
24.    Quiet Enjoyment. So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.
25.    Prorations. All prorations required or permitted to be made hereunder
shall be made on the basis of a 360 day year and 30 day months.
26.    Rules and Regulations. Tenant shall, at all times during the Term, comply
with the rules and regulations attached hereto, and with reasonable,
non-discriminatory, new written rules and regulations from time to time
established by Landlord covering the use of the Premises or the Project. Any new
rules and regulations imposed by Landlord pursuant to this Section 26 shall not
(i) materially adversely affect Tenant’s parking, access to or use of the
Premises for the Permitted Use, (ii) materially increase Tenant’s financial
obligations to Landlord under this Lease in a manner not otherwise contemplated
by the other provisions of this Lease, and/or (iii) materially adversely affect
Tenant’s rights or obligations under this Lease. The current rules and
regulations are attached hereto as Exhibit E. If there is any conflict between
said rules and regulations (including any later promulgated rules and
regulations) and other provisions of this Lease, the terms and provisions of
this Lease shall control. Landlord shall not have any liability or obligation
for the breach of any rules or regulations by other tenants in the Project and
Landlord shall not enforce such rules and regulations in a discriminatory manner
among tenants in the Project.
27.    Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s rights set forth
in this Lease including its rights to use, occupy and possess the Premises shall
not be disturbed by the Holder of any such Mortgage. Tenant agrees, at the
election of the Holder of any such Mortgage, to attorn to any such Holder.
Tenant agrees upon demand to execute, acknowledge and deliver such instruments,
confirming such subordination, and such instruments of attornment as shall be
requested by any such Holder, provided any such instruments contain appropriate
non-disturbance provisions assuring Tenant’s quiet enjoyment of the Premises as
set forth in Section 24 hereof. Notwithstanding the foregoing, any such Holder
may at any time subordinate its Mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder. The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 27

encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust. As of the date of this Lease,
there is no existing Mortgage encumbering the Project.
28.    Surrender. Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party during
the Term or any holding over (collectively, “Tenant HazMat Operations”) and
released of all Hazardous Materials Clearances, if any, broom clean, ordinary
wear and tear and casualty loss and condemnation covered by Sections 18 and 19
excepted. At least 3 months prior to the surrender of the Premises, Tenant shall
deliver to Landlord a narrative description of the actions proposed (or required
by any Governmental Authority) to be taken by Tenant in order to surrender the
Premises (including any Installations permitted by Landlord to remain in the
Premises) at the expiration or earlier termination of the Term, free from any
residual impact from the Tenant HazMat Operations and otherwise released for
unrestricted use and occupancy (the “Surrender Plan”). Such Surrender Plan shall
be accompanied by a current listing of (i) all Hazardous Materials licenses and
permits held by or on behalf of any Tenant Party with respect to the Premises,
and (ii) all Hazardous Materials used, stored, handled, treated, generated,
released or disposed of from the Premises, and shall be subject to the review
and reasonable approval of Landlord’s environmental consultant. In connection
with the review and approval of the Surrender Plan, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall reasonably request. On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations. Tenant shall
reimburse Landlord, as Additional Rent, for the reasonable, actual out-of pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000. Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.
If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
reasonable cost of which actions shall be reimbursed by Tenant as Additional
Rent, without regard to the limitation set forth in the first paragraph of this
Section 28.
Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant. If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key. Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property. All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 28

29.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
30.    Environmental Requirements.
(a)    Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project by Tenant or any Tenant Party in violation of
applicable Environmental Requirements (as hereinafter defined). Subject to the
provisions of the last sentence of this Section 30(a), if Tenant breaches the
obligation stated in the preceding sentence, or if the presence of Hazardous
Materials in the Premises during the Term or any holding over results in
contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in, or
released or disposed of from, the Premises by anyone other than Landlord and
Landlord’s employees, agents and contractors otherwise occurs during the Term or
any holding over, Tenant hereby indemnifies and shall defend and hold Landlord,
its officers, directors, employees, agents and contractors harmless from any and
all actions (including, without limitation, remedial or enforcement actions of
any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom), costs, claims, damages (including,
without limitation, punitive damages and damages based upon diminution in value
of the Premises or the Project, or the loss of, or restriction on, use of the
Premises or any portion of the Project), expenses (including, without
limitation, attorneys’, consultants’ and experts’ fees, court costs and amounts
paid in settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises. Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises, the
Building or the Project. Tenant acknowledges having received a copy of
Landlord’s Phase I environmental site assessment report with respect to the
Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for, and the indemnification
and hold harmless obligation set forth in this paragraph shall not apply to (i)
contamination in the Premises which Tenant can reasonably establish existed in
the Premises immediately prior to the Commencement Date, (ii) the presence of
any Hazardous Materials in the Premises which Tenant can reasonably establish
migrated from outside of the Premises into the Premises, or (iii) contamination
caused by Landlord or any Landlord’s employees, agents and contractors, unless
in any case, the presence of such Hazardous Materials (x) is the result of a
breach by Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.
(b)    Business. Landlord acknowledges that it is not the intent of this Section
30 to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 29

according to all then applicable Environmental Requirements. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”). Tenant shall maintain a
current and up to date Hazardous Materials List at the Premises and with
applicable Governmental Authorities. Tenant shall deliver to Landlord an updated
Hazardous Materials List at any time that Tenant is required to deliver a
Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with its use or occupancy of the Premises. Tenant
shall deliver to Landlord true and correct copies of the following documents
(the “Haz Mat Documents”) relating to the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials prior to the Commencement
Date, or if unavailable at that time, concurrent with the receipt from or
submission to a Governmental Authority: permits; approvals; reports and
correspondence; storage and management plans, notice of violations of any Legal
Requirements; plans relating to the installation of any storage tanks to be
installed at the Project (provided, said installation of tanks shall only be
permitted after Landlord has given Tenant its written consent to do so, which
consent may not be unreasonably withheld, conditioned or delayed); all closure
plans or any other documents required by any and all federal, state and local
Governmental Authorities for any storage tanks installed in, on or under the
Project for the closure of any such tanks; and a Surrender Plan (to the extent
surrender in accordance with Section 28 cannot be accomplished in 3 months).
Tenant is not required, however, to provide Landlord with any portion(s) of the
Haz Mat Documents containing information of a proprietary nature which, in and
of themselves, do not contain a reference to any Hazardous Materials or
hazardous activities. It is not the intent of this Section to provide Landlord
with information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.
(c)    Intentionally Omitted.
(d)    Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is violation of this Section
30; provided, however, that if Tenant conducts its own tests of the Premises
using third party contractors and test procedures acceptable to Landlord which
tests are certified to Landlord, Landlord shall accept such tests in lieu of the
annual tests to be paid for by Tenant, if applicable. In addition to the annual
tests Landlord may conduct pursuant to this Section 30(d), Landlord may conduct
additional tests at the expiration or earlier termination of the Term to
determine if contamination has occurred as a result of Tenant’s use of the
Premises. In connection with such testing, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such non-proprietary information
concerning the use of Hazardous Materials in or about the Premises by Tenant or
any Tenant Party. If contamination has occurred (not including Hazardous
Materials residue that would typically be removed upon the decommissioning of
the Premises) for which Tenant is liable under this Section 30, Tenant shall pay
the costs to conduct such tests. If no such contamination is found, Landlord
shall pay the costs of such tests (which shall not constitute an Operating
Expense). Landlord shall provide Tenant with a copy of all third party,
non-confidential reports and tests of the Premises made by or on behalf of
Landlord during the Term without representation or warranty and subject to a
confidentiality agreement. Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any contamination for which Tenant is liable under
this Section 30 identified by such testing in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.
(e)    Control Areas. Tenant shall be entitled to use 100% of the Hazardous
Materials inventory within any control area or zone located within the Building,
as designated by the applicable building code, for chemical use or storage. If
Tenant does not lease all of the Spectrum 3 Building (as defined below), Tenant
shall be allowed to utilize up to its pro rata share of the Hazardous Materials
inventory within any control area or zone (located within Tenant’s premises in
the Spectrum 3 Building), as designated by the



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 30

applicable building code, for chemical use or storage. As used in the preceding
sentence, Tenant’s pro rata share of any control areas or zones located within
Tenant’s premises in the Spectrum 3 Building shall be determined based on the
rentable square footage that Tenant leases within the applicable control area or
zone. For purposes of example only, if a control area or zone contains 10,000
rentable square feet and 2,000 rentable square feet of a tenant’s premises are
located within such control area or zone (while such premises as a whole
contains 5,000 rentable square feet), the applicable tenant’s pro rata share of
such control area would be 20%.
(f)    Underground Tanks. In no event shall Tenant have the right to install or
use any underground storage tanks storing Hazardous Materials at the Project.
The term “underground storage tank” as used in this Lease shall not include
above-ground storage tanks located in the subterranean parking garage and/or the
mechanical/service yard.
(g)    Tenant’s Obligations. Each party’s obligations under this Section 30
shall survive the expiration or earlier termination of the Lease. During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials for which Tenant is responsible under this Lease (including,
without limitation, the release and termination of any licenses or permits
restricting the use of the Premises and the completion of the approved Surrender
Plan), Tenant shall continue to pay the full Rent in accordance with this Lease
for any portion of the Premises not relet by Landlord in Landlord’s sole
discretion, which Rent shall be prorated daily.
(h)    Definitions. As used herein, the term “Environmental Requirements” means
all applicable present and future statutes, regulations, ordinances, rules,
codes, judgments, orders or other similar enactments of any Governmental
Authority regulating or relating to environmental conditions on, under, or about
the Premises or the Project, or the environment, including without limitation,
the following: the Comprehensive Environmental Response, Compensation and
Liability Act; the Resource Conservation and Recovery Act; and all state and
local counterparts thereto, and any regulations or policies promulgated or
issued thereunder. As used herein, the term “Hazardous Materials” means and
includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, or regulated by reason of its impact or potential
impact on humans, animals and/or the environment under any Environmental
Requirements, asbestos and petroleum, including crude oil or any fraction
thereof, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel (or mixtures of natural gas and such synthetic gas). As defined in
Environmental Requirements, Tenant is and shall be deemed to be the “operator”
of Tenant’s “facility” and the “owner” of all Hazardous Materials brought on the
Premises by Tenant or any Tenant Party, and the wastes, by-products, or residues
generated, resulting, or produced therefrom.
31.    Tenant’s Remedies/Limitation of Liability.
(a)    Generally. Landlord shall not be in default hereunder unless Landlord
fails to perform any of its obligations hereunder within 30 days after written
notice from Tenant specifying such failure (unless such performance will, due to
the nature of the obligation, require a period of time in excess of 30 days,
then after such period of time as is reasonably necessary). Upon any default by
Landlord, Tenant shall give notice by registered or certified mail to any Holder
of a Mortgage covering the Premises and to any landlord of any lease of property
in or on which the Premises are located and Tenant shall offer such Holder
and/or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Project by power of sale or a judicial action if such
should prove necessary to effect a cure; provided Landlord shall have furnished
to Tenant in writing the names and addresses of all such persons who are to
receive such notices. All obligations of Landlord hereunder shall be construed
as covenants, not conditions; and, except as may be otherwise expressly provided
in this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.
All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 31

owner for the time being of the Premises. Upon the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all obligations of Landlord thereafter accruing, but such obligations shall
be binding during the Term upon each new owner for the duration of such owner’s
ownership.
(b)    Tenant’s Self-Help Remedy. If Landlord is in default of any of its
obligations to maintain and repair the Premises (other than as a result of a
casualty, which shall be governed solely by the provisions of Section 18 of this
Lease) (collectively referred to in this Section 31(b) as “repairs”), then
notwithstanding anything to the contrary contained in this Lease, Tenant may,
provided that it does not materially adversely affect any Building Systems
affecting other tenants of the Project or materially adversely affect the
Building structure, perform such repairs subject to the following terms and
conditions:
(i)    Tenant shall deliver written notice to Landlord and any Holder whose name
and address has previously been furnished to Tenant in writing (the “Self-Help
Notice”) of Tenant’s intention to perform such repairs, which Self-Help Notice
shall state in bold-faced all capital letters: “FAILURE TO PERFORM SUCH WORK IN
TEN (10) DAYS SHALL RESULT IN TENANT’S EXERCISE OF SELF-HELP”. If neither
Landlord nor lender commences to cure Landlord’s failure to perform such repairs
within 10 days after receipt of the Self-Help Notice, then Tenant may take such
action as is reasonably necessary to perform such repairs;
(ii)    All repairs performed by Tenant or its agents pursuant to this Section
31(b) must be performed in a good and workmanlike manner in compliance with
applicable Legal Requirements and, to the extent possible, using contractors
then under contract to perform maintenance at the Project whose names have been
provided to Tenant by Landlord or whose names are otherwise reasonably known to
Tenant, and shall not void any warranties or guaranties on the Premises or the
Project;
(iii)    In the event Landlord’s failure relates to repairs that are bona fide
emergency repairs (i.e., necessary to prevent or remediate a material and
imminent threat to the health or safety of persons or necessary to prevent a
material adverse affect on Tenant’s business operations), then notwithstanding
the provisions of Section 31(b)(i) above, the Self-Help Notice shall be in the
form and shall be given in such amount of time as is reasonable in the
circumstances, and if Landlord or lender fails to respond within a time as is
reasonable in the circumstances, Tenant may cause such emergency repairs to be
made pursuant to the requirements set forth herein; and
(iv)    Landlord shall reimburse Tenant for Tenant’s reasonable out-of-pocket
third party costs of the performance of the repairs that are incurred under the
terms of this Section 31(b) (the “Reimbursement Amount”) within 30 days after
Tenant’s submission to Landlord of Tenant’s bill therefor, which bill shall be
accompanied by receipted, itemized invoices (with reasonable supporting
documentation) and conditional lien releases from all contractors,
subcontractors, materialmen and suppliers that performed the work or provided
the material or services reflected in the bill), provided, however, in no event
shall such emergency repairs exceed what is required to end the pending
emergency (it being understood and agreed by Landlord that in the case of an
emergency, depending upon the circumstances, overtime and/or premium time labor
charges may be reasonable). Tenant shall provide unconditional lien waivers to
Landlord in connection with all such bills paid within 10 days after Landlord’s
payment of Tenant’s bill. In the event Landlord fails to pay all or any portion
of the Reimbursement Amount due Tenant under this Section 31(b) within 30 days
after receipt of Tenant’s bill therefore, together with the invoices therefor,
supporting documentation and the conditional lien releases required by this
Section 31(b)(iv), along with written notice to Landlord stating in bold-faced,
all capital letters that: “FAILURE TO REIMBURSE WITHIN THIRTY (30) DAYS SHALL
RESULT IN TENANT’S EXERCISE OF OFFSET RIGHTS”, Tenant may offset such delinquent
amount against up to 20% of the monthly Base Rent due from Tenant until Tenant
has been reimbursed in full, provided that Tenant shall provide Landlord with
unconditional lien waivers in connection with the work relating to such amounts
within 10 days of the date on which the amount



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 32

has been fully paid or so offset, or as soon thereafter as reasonably
practicable. Notwithstanding the foregoing, if Landlord delivers to Tenant a
good faith written objection notice within 10 business days after receipt of
Tenant’s notice of intent to offset, setting forth with reasonable particularity
Landlord’s reasons for its claim that Landlord is not required to pay Tenant all
or any specified portion of the Reimbursement Amount, then Tenant shall not be
entitled to offset the disputed portion of the Reimbursement Amount. If Landlord
and Tenant are not able to reach agreement with respect to the disputed matters
within 10 business days after Tenant’s receipt of such notice from Landlord, the
parties shall submit such dispute to arbitration conducted by the American
Arbitration Association in San Diego in accordance with the “Expedited
Procedures” of its Commercial Arbitration Rules. Unless the parties otherwise
agree, the arbitrator must be a retired judge of the Superior Court of the State
of California. All costs associated with arbitration shall be awarded to the
prevailing party as determined by the arbitrator. Nothing contained in this
Section 31(b) is intended to preclude or limit Landlord from passing through as
part of Operating Expenses any Reimbursement Amount to the extent Landlord is
otherwise not precluded under Section 5 from passing through such cost as part
of Operating Expenses.
Notwithstanding anything to the contrary contained herein, the self-help
remedies provided for in this Section 31 shall in no event apply to Landlord’s
Work and Tenant shall have no right to perform any portion of or complete the
construction of Landlord’s Work.
32.    Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease. Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 2 business days advance written notice
(except in the case of emergencies in which case Landlord shall provide such
notice as is reasonable under the circumstances and such entry may be at any
time) for the purpose of effecting any such repairs, inspecting the Premises,
showing the Premises to prospective purchasers and, during the last year of the
Term, to prospective tenants. Landlord shall use reasonable efforts to
coordinate with Tenant to schedule any such entry and activity in order to
minimize interruption of Tenant’s operations at the Premises. Landlord may erect
a suitable sign on the Building stating the Premises within the Building are
available to let during the last year of the Term or that the Project is
available for sale. Landlord shall not erect any signs on the Building in
connection with the availability of space available to let in the Spectrum 3
Building. Landlord may grant easements, make public dedications, designate
Common Areas and create restrictions on or about the Project outside the
Building, provided that no such easement, dedication, designation or restriction
materially adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use or materially adversely affects Tenant’s rights with respect to
the Exclusive Use Areas (other than on a temporary basis). At Landlord’s
request, Tenant shall execute such instruments as may be necessary for such
easements, dedications or restrictions. Tenant shall at all times, except in the
case of emergencies, have the right to escort Landlord or its agents,
representatives, contractors or guests while the same are in the Premises,
provided such escort does not materially and adversely affect Landlord’s access
rights hereunder. During Landlord’s access of the Premises, Landlord shall use
reasonable efforts to comply with Tenant’s reasonable security requirements;
provided, however, that Tenant has notified Landlord of such security
requirements prior to Landlord’s entry into the Premises. Landlord shall use
reasonable efforts to comply with Tenant’s written protocol with respect to
entering restricted portions of the Premises; provided, however, that a copy of
the same has previously been provided to Landlord. Tenant shall have the right
to designate (on plans provided by Tenant to Landlord, which may be reasonably
updated by Tenant from time to time upon notice to Landlord) certain areas of
the Premises as limited access areas required to protect the health of persons
or security of confidential and proprietary information, which limited access
areas shall not be entered into by Landlord or Landlord’s representatives
without a Tenant representative, except in the case of an emergency or as
otherwise reasonably necessary.
Subject to the terms of this Section 32, Landlord may from time to time during
the Term, during regular business hours and/or otherwise at times mutually
acceptable to Landlord and Tenant, conduct third



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 33

party tours of certain portions of the Premises reasonably agreed upon in
advance by Landlord and Tenant (“Tours”) which Tours may be held with not less
than 1 business day’s advance notice.
33.    Security. Landlord shall develop jointly with Tenant, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, a commercially reasonable security plan (the “Security Plan”) for the
exterior perimeter and Common Areas of the Project. Landlord shall provide (or
cause to be provided) security to the Project in accordance with the Security
Plan, the cost of which shall constitute an Operating Expense. Notwithstanding
anything to the contrary contained in Section 5, prior to the commencement of
construction of the Spectrum 3 Building by Landlord, Tenant shall, as part of
Operating Expenses, be responsible for all costs and expenses incurred by
Landlord with respect to the provision of security to the Project.
Notwithstanding the fact that Landlord provides (or causes to be provided)
security services at the Project at any time during the Term, Landlord shall not
be deemed to owe Tenant, or any person claiming by, through or under Tenant, any
special duty or standard of care as a result of Landlord’s provision of such
security services and in no event shall Landlord be responsible for the efficacy
of such security measures. Tenant acknowledges and agrees that security devices
and services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises. Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises. Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project. Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.
Subject to the terms of this Lease, including, without limitation, Tenant’s
compliance with Section 12, Tenant, at Tenant’s sole cost and expense, shall
have the right to install and maintain a security and card access system
including cameras inside and outside the Premises (including, as may be
coordinated with Landlord as provided below, the Common Areas) (“Tenant’s
Security System”), subject to the following conditions: (i) Tenant’s plans and
specifications for the proposed location of Tenant’s Security System and
Tenant’s protocol for the operation of Tenant’s Security System shall be subject
to Landlord’s prior written approval, which approval will not be unreasonably
withheld; provided, however, that Tenant shall coordinate the installation and
operation of Tenant’s Security System with Landlord to assure that Tenant’s
Security System may be compatible with the Building’s systems and equipment and
Tenant does not violate the reasonable privacy rights of any other occupants of
the Project; (ii) Landlord shall be provided with keys, codes and/or access
cards, as applicable, and means of immediate access to fully exercise all of its
entry rights under the Lease with respect to the Premises; and (iii) Tenant
shall be solely responsible, at Tenant’s sole cost and expense, for the
monitoring, operation and removal of Tenant’s Security System. Upon the
expiration or earlier termination of this Lease, Tenant shall remove Tenant’s
Security System. All costs and expenses associated with the removal of Tenant’s
Security System and the repair of any damage to the Premises and the Building
resulting from the installation and/or removal of same shall be borne solely by
Tenant. Notwithstanding anything to the contrary contained herein, Landlord
shall not be directly or indirectly liable to Tenant, any Tenant Parties or any
other person and Tenant hereby waives any and all claims against and releases
Landlord from any and all claims arising as a consequence of or related to
Tenant’s Security System, or the failure thereof.
34.    Force Majeure. Except for the payment of Rent or as otherwise
specifically excluded or limited in this Lease, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
catastrophic weather, national, regional, or local disasters, calamities, or
catastrophes, material delay in issuance or revocation of permits beyond the
time periods customarily required by the City for such issuance or revocation,
as applicable, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty (“Force Majeure”).
In the event that either party is delayed from performing any obligation
hereunder as a result of Force Majeure, such party shall promptly give notice to
the other



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 34

party of the delay in question, specifying in such notice the nature of the
delay and such party’s good faith estimate of the length of the delay in
question.
35.    Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than DTZ. Landlord and Tenant each hereby agree to indemnify
and hold the other harmless from and against any claims by any Broker, other
than the broker, if any named in this Section 35, claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction. Landlord shall be
responsible for all commissions due to DTZ arising out of the execution of this
Lease in accordance with the terms of a separate written agreement between DTZ
and Landlord.
36.    Limitation on Landlord’s Liability. NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY:
(A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT
AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER
ACTUAL OR CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND
DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY,
SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT,
SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF
EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED
OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR
ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER
THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE
STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS
FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT
OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND
(C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN
CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY
OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF
LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR
INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.
37.    Severability. If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby. It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.
38.    Signs; Exterior Appearance. Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Building, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) attach any items to the windows with
tape or any other adhesive substance, or (v) place any items of any type which
can be viewed from the exterior of the Premises in violation of applicable Legal
Requirements. Tenant shall not place any furniture or other items in the window
line on the street facing side of the Building that is not professional in
appearance.
Tenant shall have the exclusive right to display, at Tenant’s cost and expense,
one or more signs bearing Tenant’s name and/or logo at the top of the Building
(collectively, the “Building Signs”) in a location selected by Tenant and
reasonably acceptable to Landlord if not shown on Exhibit K attached hereto.
Subject



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 35

to applicable Legal Requirements, the parties anticipate the Building Signs will
total 100 square feet. Notwithstanding the foregoing, Tenant acknowledges and
agrees that the Building Signs including, without limitation, the size, color
and type, shall be subject to Landlord’s prior written approval, which shall not
be unreasonably withheld, conditioned or delayed, shall be consistent with
Landlord’s signage program at the Project and shall be subject to any and all
other required approvals and applicable Legal Requirements. Tenant shall be
responsible, at Tenant’s sole cost and expense, for the maintenance of the
Building Signs, for the removal of the Building Signs at the expiration or
earlier termination of this Lease and for the repair of all damage resulting
from such removal. The Building Signs shall be personal to Vertex
Pharmaceuticals Incorporated, except that such right may be assigned in
connection with any Permitted Assignment.
Tenant shall, at Tenant’s sole cost and expense, have the non-exclusive right to
install a sign bearing Tenant’s name on the Monument Sign serving the Project
(the “Monument Sign”), as reflected on Exhibit K attached hereto. Tenant
acknowledges and agrees that Tenant’s signage on the Monument Sign including,
without limitation, the location, size, color and type shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed, shall be subject to and consistent with Landlord’s
signage program at the Project and shall be subject to any and all other
required approvals and applicable Legal Requirements. Tenant shall be
responsible, at Tenant’s sole cost and expense, for the maintenance of Tenant’s
signage on the Monument Sign, for the removal of Tenant’s signage from the
Monument Sign at the expiration or earlier termination of this Lease and for the
repair of all damage resulting from such removal. The Monument Sign shall be
personal to Vertex Pharmaceuticals Incorporated, except that such right may be
assigned in connection with any Permitted Assignment. Tenant has elected option
A reflected on Exhibit K with respect to the Monument Sign.
39.    Right to Expand.
(a)    Expansion in the Project. Subject to Landlord’s obtaining all required
Approvals (subject to the third paragraph of Section 2 above), Landlord shall,
within 24 months after the Rent Commencement Date, construct a second building
at the Project containing approximately 40,000-60,000 rentable square feet of
rentable space (the “Spectrum 3 Building”). Landlord shall, in the exercise of
its sole and absolute discretion, make the decisions as to all matters regarding
the Spectrum 3 Building including, without limitation, the size thereof. Tenant
acknowledges that, if Landlord so elects in its sole and absolute discretion,
all or a portion of the Spectrum 3 Building may consist of small suites (e.g., a
science hotel). So long as Tenant is then leasing not less than 75% of the
Premises, then, subject to the terms of this Section 39, the first time that
Landlord intends to accept a written proposal (the “Pending Deal”) to lease all
or a portion of the ROFR Space (as hereinafter defined) to a third party,
Landlord shall deliver to Tenant written notice (the “Pending Deal Notice”) of
the existence and the material terms of such Pending Deal. For purposes of this
Section 39(a), “ROFR Space” shall mean any space in the Spectrum 3 Building.
Tenant shall be entitled to exercise its right under this Section 39(a) only
with respect to the entire ROFR Space described in such Pending Deal Notice (the
“Identified Space”). Within 10 business days after Tenant’s receipt of the
Pending Deal Notice, Tenant shall deliver to Landlord written notice (the “Space
Acceptance Notice”) if Tenant elects to lease the Identified Space. Tenant’s
right to receive the Pending Deal Notice and election to lease or not lease the
Identified Space pursuant to this Section 39(a) is hereinafter referred to as
the “Right of Refusal.” If Tenant elects to lease the Identified Space by
delivering the Space Acceptance Notice within the required 10 business day
period, Tenant shall be deemed to agree to lease the Identified Space on the
same general terms and conditions as this Lease except that the terms of the
Lease shall be modified to reflect the terms of the Pending Deal Notice for the
rental of the Identified Space, provided, however, that (i) if the term of the
lease with respect to the Identified Space would pursuant to the Pending Deal
expire prior to the term of the Lease with respect to the then-existing
Premises, then the term of the Lease with respect to the Identified Space shall
be modified to be co-terminous with the Term of this Lease with respect to the
then-existing Premises, and (ii) if the term of the lease with respect to the
Identified Space is modified to be co-terminous with the term of the
then-existing Premises pursuant to sub-section (i), then the economic terms set
forth in the Pending Deal Notice shall be equitably adjusted to account for such
extension of the term with respect to the Identified Space, provided that such
adjustment of the economic terms shall be no less favorable to Landlord on an
annual basis than the economic terms set forth in the Pending Deal (and with
market rate



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 36

annual increases in base rent for the Identified Space for that portion of the
lease term for the Identified Space beyond the term provided for in the Pending
Deal), as reasonably determined by Landlord and Tenant. If the term of the lease
with respect to the Identified Space would pursuant to the Pending Deal expire
after the term of this Lease with respect to the then-existing Premises, then
the term of the lease with respect to the Identified Space shall be as provided
in the Pending Deal (and, for the avoidance of any doubt, no adjustment shall be
made to the term of this Lease for the then-existing Premises). Notwithstanding
anything to the contrary contained herein, in no event shall the Work Letter or
the TI Allowance (as defined in the Work Letter) apply to the Identified Space,
as the terms and conditions of the Pending Deal Notice (as may be equitably
adjusted by Landlord), including any tenant improvement allowance provided for
in the Pending Deal Notice, shall apply. If Tenant fails to deliver a Space
Acceptance Notice to Landlord within the required 10 business day period, Tenant
shall be deemed to have waived its rights under this Section 39(a) to lease the
Identified Space identified in the applicable Pending Deal Notice, and Landlord
shall have the right to lease such Identified Space to the third party subject
to the Pending Deal (or an affiliate of such third party) (“Pending Deal
Party”). Tenant’s Right of First Refusal with respect to such Identified Space
shall be restored if Landlord fails to enter into an agreement to lease the
Identified Space to the Pending Deal Party within 6 months after Landlord’s
deliver of the Pending Deal Notice to Tenant. Tenant’s Right of First Refusal
shall exist with respect to each portion of the Spectrum 3 Building until such
portion of the Spectrum 3 Building has been subject to a Pending Deal. For the
avoidance of any doubt, Tenant shall in no event be entitled to a second Pending
Deal Notice with respect to any space in the Spectrum 3 Building once Landlord
has entered into a lease with a Pending Deal Party with respect to such space in
the Spectrum 3 Building.
If Tenant leases a portion of the Spectrum 3 Building and a portion of the
Spectrum 3 Building is leased to a third party, the following Lease provisions
shall also apply to Tenant’s leasing of the Identified Space (and in the event
of any conflict between the provisions of this paragraph and the other
provisions of the this Lease with respect to the leasing of the Identified
Space, the provisions of this paragraph shall govern): (i) Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, use the Identified Space in any
manner which will require ventilation, air exchange, heating, gas, steam,
electricity or water beyond the existing capacity of the Spectrum 3 Building as
proportionately allocated to the Identified Space based upon Tenant’s share of
the Spectrum 3 Building as usually furnished for the Permitted Use, (ii)
Tenant’s Alterations affecting the structure of the Spectrum 3 Building or the
Building Systems serving the Spectrum 3 Building shall require Landlord’s
consent which consent may be given or withheld in Landlord’s sole discretion,
(iii) Landlord may equitably increase, in Landlord’s reasonable discretion,
Tenant’s share of Operating Expenses for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Identified Space or only a portion of the Spectrum 3 Building
that includes the Identified Space or that varies with occupancy or use. Also,
so long as Tenant leases any portion of the Spectrum 3 Building, Section 5(hh)
shall be deleted in its entirety.
(b)    Amended Lease. If: (i) Tenant fails to timely deliver a Space Acceptance
Notice, or (ii) after the expiration of a period of 20 days from the date
Landlord delivers to Tenant a lease amendment or lease agreement for the
Identified Space no lease amendment or lease agreement for the Identified Space
acceptable to both parties each in their reasonable discretion has been executed
and delivered by Tenant to Landlord, Tenant shall be deemed to have waived its
right to lease the Identified Space subject to the applicable Pending Deal,
subject to terms of Section 39(a).
(c)    Exceptions. Notwithstanding the above, the Right of First Refusal shall,
at Landlord’s option, not be in effect and may not be exercised by Tenant:
(i)    during any period of time that Tenant is in Default under any provision
of the Lease; or
(ii)    if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 37

(d)    Termination. The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Right of First Refusal, if, after such exercise, but
prior to the commencement date of the lease of such Right of First Refusal, (i)
Tenant fails to timely cure any default by Tenant under the Lease; or (ii)
Tenant has Defaulted 3 or more times during the period from the date of the
exercise of the Right of First Refusal to the date of the commencement of the
lease of the Identified Space, whether or not such Defaults are cured.
(e)    Subordinate. Tenant hereby acknowledges and agrees that, notwithstanding
anything to the contrary contained in this Lease, Tenant’s Right of First
Refusal shall be subject and subordinate to any expansion rights granted in the
Spectrum 3 Building to any Pending Deal Party with whom Landlord enters into a
lease for space in the Spectrum 3 Building.
(f)    Rights Personal. The Right of First Refusal is personal to Vertex
Pharmaceuticals Incorporated and is not assignable without Landlord’s consent,
which may be granted or withheld in Landlord’s sole discretion separate and
apart from any consent by Landlord to an assignment of Tenant’s interest in the
Lease, except that it may be assigned in connection with any Permitted
Assignment of this Lease.
(g)    No Extensions. The period of time within which the Right of First Refusal
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise the Right of First Refusal.
40.    Right to Extend Term. Tenant shall have the right to extend the Term of
the Lease upon the following terms and conditions:
(a)    Extension Rights. Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent and the Work Letter) by giving Landlord written notice
of its election to exercise each Extension Right at least 12 months prior to the
expiration of the Base Term of the Lease or the expiration of the prior
Extension Term.
    Upon the commencement of any Extension Term, Base Rent shall be payable at
the Market Rate (as defined below). As used herein, “Market Rate” shall mean the
rate (including, if applicable, periodic (but no more frequently than annual)
increases) that comparable landlords of comparable buildings have accepted in
current transactions from non-equity (i.e., not being offered equity in the
buildings) and nonaffiliated tenants of similar financial strength for space of
comparable size, quality (including all Tenant’s Work, Alterations and other
improvements) and floor height in Class A laboratory/office buildings in the
Torrey Pines area of San Diego for a comparable term, with the determination of
the Market Rate to take into account all relevant factors, including tenant
inducements, views, signage rights, covered parking, available amenities other
than the Amenities, age of the Building, age of mechanical systems serving the
Premises, leasing commissions, allowances or concessions, if any. In addition,
there may be a market rent for the parking rights provided hereunder if tenants
of comparable buildings in the Torrey Pines area of San Diego are then
customarily paying fees for parking rights granted under their leases and
provided further that in the event that there is a market rent for parking
rights, Base Rent shall exclude any consideration as to parking rights. Also, on
the first day of each month during each Extension Term, Tenant shall also be
required to pay an amenities fee in connection with the Amenities (the
“Amenities Fee”). The Amenities Fee payable on the commencement date of the
first year of the Extension Term shall be an amount calculated as follows: $0.18
per rentable square foot of the Premises per month escalated on each date that
Base Rent is adjusted pursuant to the schedule set forth on page 1 of this Lease
and on the commencement date of the Extension Term by multiplying the amount
payable immediately before such adjustment date and commencement date, as
applicable, by 2.9% (for example, on the first day of the 61st month of the Base
Term, the $0.18 per rentable square foot of the Premises per month would be
escalated by 2.9% to $0.18522 per rentable square foot of the Premises per month
and on the first day of the 73rd month of the Base Term, the $0.18522 per
rentable square foot of the Premises per month would be escalated to $0.19 per
rentable square foot of the Premises per month, and so on). The Amenities Fee
shall continue to increase through the first Extension Term by 2.9% on each
annual anniversary of the commencement date of the first Extension Term and, if



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 38

Tenant elects to exercise its second Extension Term, the Amenities Fee shall
increase on the commencement date of the second Extension Term and on each
annual anniversary of the commencement date of the second Extension Term by
2.9%.
If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease or the expiration of the prior Extension Term (as
applicable), Tenant has not agreed with Landlord’s determination of the Market
Rate and the rent escalations during the applicable Extension Term after
negotiating in good faith, Tenant shall be deemed to have elected arbitration as
described in Section 40(b). If Tenant has elected to exercise an Extension Right
by delivering notice to Landlord as required in this Section 40(a), Tenant and,
except as otherwise provided in Section 40(d) and Section 40(f) below, Landlord,
shall have no right thereafter to rescind or elect not to extend the term of the
Lease for such Extension Term.
(b)    Arbitration.
(iii)    Within 10 days of Tenant’s notice to Landlord of its election (or
deemed election) to arbitrate Market Rate and escalations, each party shall
deliver to the other a proposal containing the Market Rate and escalations that
the submitting party believes to be correct (“Extension Proposal”). If either
party fails to timely submit an Extension Proposal, the other party may send a
notice to such party indicating the failure and stating that if an Extension
Proposal is not sent within 10 days after such second notice, the party’s
submitted proposal shall determine the Base Rent and escalations for the
Extension Term. If either party fails to timely submit an Extension Proposal
following such second notice, the party’s submitted proposal shall determine the
Base Rent and escalations for the Extension Term. If both parties submit
Extension Proposals, then Landlord and Tenant shall meet within 7 days after
delivery of the last Extension Proposal and make a good faith attempt to
mutually appoint a single Arbitrator (and defined below) to determine the Market
Rate and escalations. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator. If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent for the Extension Term. The 2 Arbitrators
so appointed shall, within 5 business days after their appointment, appoint a
third Arbitrator. If the 2 Arbitrators so selected cannot agree on the selection
of the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located (or, if the state court does not agree to make
such appointment, such appointment of such third Arbitrator shall be made by the
President of the Greater San Diego Association of Realtors (or, if such
President has previously worked for either party, the most immediate past
President of the San Diego Association of Realtors not having such a conflict)),
upon 10 days prior written notice to the other party of such intent.
(iv)    The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. The
decision of the single Arbitrator shall be final and binding upon the parties.
The average of the two closest Arbitrators in a three Arbitrator panel shall be
final and binding upon the parties. Each party shall pay the fees and expenses
of the Arbitrator appointed by or on behalf of such party and the fees and
expenses of the third Arbitrator shall be borne equally by both parties. If the
Market Rate and escalations are not determined by the first day of the Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made. After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant. Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.
(v)    An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 39

of Real Estate Appraisers with not less than 10 years of experience in the
appraisal of improved office and high tech industrial real estate in the greater
San Diego metropolitan area, or (B) a licensed commercial real estate broker
with not less than 15 years’ experience representing landlords and/or tenants in
the leasing of high tech or life sciences space in the greater San Diego
metropolitan area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and (iii)
be in all respects impartial and disinterested.
(c)    Rights Personal. Extension Rights are personal to Vertex Pharmaceuticals
Incorporated and are not assignable without Landlord’s consent, which may be
granted or withheld in Landlord’s sole discretion separate and apart from any
consent by Landlord to an assignment of Tenant’s interest in the Lease, except
that they may be assigned in connection with any Permitted Assignment of this
Lease.
(d)    Exceptions. Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:
(i)    during any period of time that Tenant is in Default under any provision
of this Lease; or
(ii)    if Tenant has been in Default under any provision of this Lease 3 or
more times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.
(e)    No Extensions. The period of time within which any Extension Rights may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Extension Rights.
(f)    Termination. The Extension Rights shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of an Extension Right, if, after such exercise, but prior to the commencement
date of an Extension Term, (i) Tenant fails to timely cure any default by Tenant
under this Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of an Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.
41.    The Alexandria at Torrey Pines.
(a)    Generally. ARE-SD Region No. 17, LLC, a Delaware limited liability
company (“ATP Landlord”) has constructed certain amenities at the property owned
by ATP Landlord located at 10996 Torreyana Road, San Diego, California (“The
Alexandria”), which include, without limitation, shared conference facilities
(“Shared Conference Facilities”), a fitness center and restaurant (collectively,
the “Amenities”) for non-exclusive use by (a) Tenant, (b) other tenants of the
Project, (c) Landlord, (d) the tenants of ATP Landlord, (e) ATP Landlord, (e)
other affiliates of Landlord, ATP Landlord and Alexandria Real Estate Equities,
Inc. (“ARE”), (f) the tenants of such other affiliates of Landlord, ATP Landlord
and ARE, and (g) any other parties permitted by ATP Landlord (collectively,
“Users”). Landlord, ATP Landlord, ARE, and all affiliates of Landlord, ATP
Landlord and ARE may be referred to collectively herein as the “ARE Parties.”
Notwithstanding anything to the contrary contained herein, Tenant acknowledges
and agrees that ATP Landlord shall have the right, at the sole discretion of ATP
Landlord, to discontinue the availability of The Alexandria at any time;
provided, however, in no event shall ATP Landlord discontinue Tenant’s rights to
use the Amenities while continuing the rights of other tenants of the Project or
the rights of tenants of affiliates of Landlord, ATP Landlord and ARE (or their
respective successors or assigns) to use the Amenities. ATP Landlord shall have
the sole right to determine all matters related to the Amenities including,
without limitation, relating to the reconfiguration, relocation, modification or
removal of any of the Amenities at The Alexandria and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the
Amenities. Tenant acknowledges and agrees that Landlord has not made any
representations or warranties regarding the continued availability of any of the
Amenities and that Tenant is not entering into this Lease with an expectation
that the Amenities shall continue to be available to Tenant throughout the Term.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 40

(b)    License. Commencing on the mutual execution and delivery of this Lease by
the parties, and so long as (i) The Alexandria and the Project continue to be
owned by affiliates of ARE, (ii) The Alexandria continues to be operated as an
amenities center, and (iii) ATP Landlord continues to make the Amenities
available for use by Tenant, Tenant shall have the non-exclusive right to the
use of the available Amenities in common with other Users pursuant to the terms
of this Section 41. A total of 388 passes to the fitness center shall be issued
to Tenant for its employees (but, following the Rent Commencement Date, the
persons using such passes must be employed at the Premises). Neither Tenant nor
its employees shall have any right to access and/or use the Amenities unless
Tenant and its employees have entered into license and use agreements (including
indemnification and waiver agreements required by ATP Landlord) with respect to
such Amenities which are in form and content reasonably acceptable to Landlord
and/or ATP Landlord (the “Standard Use Agreements”). If, during the Base Term,
the Amenities in their entirety become materially unavailable for use by Tenant
(for any reason other than a Default by Tenant under this Lease or the default
by Tenant of any Standard Use Agreements or other agreement(s) relating to the
use of the Amenities by Tenant) for a period in excess of 15 consecutive days,
then, commencing on the date that the Amenities in their entirety become
materially unavailable for use by Tenant and continuing for the period that the
Amenities in their entirety remain materially unavailable for use by Tenant, the
Base Rent due under this Lease shall be reduced by an amount equal to $0.18 per
rentable square foot of the Premises per month escalated on each date that Base
Rent is adjusted pursuant to the schedule set forth on page 1 of this by
multiplying the amount payable immediately before such adjustment date by 2.9%
(for example, on the first day of the 61st month of the Base Term, the $0.18 per
rentable square foot of the Premises per month would be escalated by 2.9% to
$0.18522 per rentable square foot of the Premises per month and on the first day
of the 73rd month of the Base Term, the $0.18522 per rentable square foot of the
Premises per month to $0.19 per rentable square foot of the Premises, and so
on).
(c)    Shared Conference Facilities. Use by Tenant of the Shared Conference
Facilities and restaurant at The Alexandria shall be in common with other Users
with scheduling procedures reasonably determined by ATP Landlord. ATP Landlord
reserves the right to exercise its reasonable discretion in the event of
conflicting scheduling requests among Users. Tenant hereby acknowledges that (i)
Biocom/San Diego, a California non-profit corporation (“Biocom”) has the right
to reserve the Shared Conference Facilities and any reservable dining area(s)
included as part of the Amenities at The Alexandria for up to 50% of the time
that such Shared Conference Facilities and reservable dining area(s) are
available for use by Users each calendar month, and (ii) Illumina, Inc., a
Delaware corporation, has the exclusive use of the main conference room within
the Shared Conference Facilities for up to 4 days per calendar month.
Any vendors engaged by Tenant in connection with Tenant’s use of the Shared
Conference Facilities shall be professional vendors holding any required
licenses. ATP Landlord shall have the right to reasonably approve any vendors
utilized by Tenant in connection with Tenant’s use of the Shared Conference
Facilities. Prior to any entry by any such vendor onto The Alexandria, Tenant
shall deliver to Landlord a copy of the contract between Tenant and such vendor
and certificates of insurance from such vendor evidencing industry standard
commercial general liability, automotive liability, and workers’ compensation
insurance. Tenant shall cause all such vendors utilized by Tenant to provide a
certificate of insurance naming Landlord, ARE, and ATP Landlord as additional
insureds under the vendor’s liability policies. Notwithstanding the foregoing,
Tenant shall be required to use the food service operator used by ATP Landlord
at The Alexandria for any food service or catered events held by Tenant in the
Shared Conference Facilities.
Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, subject to casualty, and free of any debris and
trash. If Tenant fails to restore and surrender the Shared Conference Facilities
as required by sub-section (ii) of the immediately preceding sentence, such
failure shall constitute a “Shared Facilities Failure.” Each time that Landlord
or ATP Landlord reasonably determines that Tenant has committed a Shared
Facilities Failure, Tenant shall be required to pay Landlord a penalty within 5
days after



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 41

notice from Landlord of such Shared Facilities Failure. The penalty payable by
Tenant in connection with the first Shared Facilities Failure shall be $200. The
penalty payable shall increase by $50 for each subsequent Shared Facilities
Failure (for the avoidance of doubt, the penalty shall be $250 for the second
Shared Facilities Failure, shall be $300 for the third Shared Facilities
Failure, etc.). In addition to the foregoing, Tenant shall be responsible for
reimbursing ATP Landlord or Landlord, as applicable, for all costs expended by
ATP Landlord or Landlord, as applicable, in repairing any damage to the Shared
Conference Facilities, the Amenities, or The Alexandria caused by Tenant or any
Tenant Related Party. The provisions of this Section 41(c) shall survive the
expiration or earlier termination of this Lease.
(d)    Rules and Regulations. Tenant shall be solely responsible for paying for
any and all ancillary services (e.g., audio visual equipment) provided to
Tenant, all food services operators and any other third party vendors providing
services to Tenant at The Alexandria. Tenant shall use the Amenities (including,
without limitation, the Shared Conference Facilities) in compliance with all
applicable Legal Requirements and any reasonable rules and regulations imposed
by ATP Landlord or Landlord from time to time (which rules shall not be enforced
in a discriminatory manner) and in a manner that will not interfere with the
rights of other Users. The use of Amenities other than the Shared Conference
Facilities by employees of Tenant shall be in accordance with the terms and
conditions of the License Agreements. Neither ATP Landlord nor Landlord (nor, if
applicable, any other affiliate of Landlord) shall have any liability or
obligation for the breach of any rules or regulations by other Users with
respect to the Amenities. Tenant shall not make any alterations, additions, or
improvements of any kind to the Shared Conference Facilities, the Amenities or
The Alexandria.
Tenant acknowledges and agrees that ATP Landlord shall have the right at any
time and from time to time to reconfigure, relocate, modify or remove any of the
Amenities at The Alexandria and/or to revise, expand or discontinue any of the
services (if any) provided in connection with the Amenities.
(e)    Waiver of Liability and Indemnification. Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria. To the extent permitted by applicable law, Tenant waives any claims
it or any Tenant Parties may have against any ARE Parties relating to, arising
out of or in connection with the Amenities and any entry by Tenant and/or any
Tenant Parties onto The Alexandria, except to the extent caused by the willful
misconduct or gross negligence of any ARE Party, and Tenant releases and
exculpates all ARE Parties from any liability relating to, arising out of or in
connection with the Amenities and any entry by Tenant and/or any Tenant Parties
onto The Alexandria. Tenant hereby agrees to indemnify, defend, and hold
harmless the ARE Parties from any claim of damage to property or injury to
person relating to, arising out of or in connection with (i) the use of the
Amenities by Tenant or any Tenant Parties, and (ii) any entry by Tenant and/or
any Tenant Parties onto The Alexandria, except to the extent caused by the
willful misconduct or negligence of any ARE Party. The provisions of this
Section 41 shall survive the expiration or earlier termination of this Lease.
(f)    Insurance. As of the mutual execution and delivery of this Lease by the
parties, Tenant shall cause ATP Landlord to be named as an additional insured
under the commercial general liability policy of insurance that Tenant is
required to maintain pursuant to Section 17 of this Lease.
42.    Roof Equipment. As long as Tenant is not in Default under this Lease,
Tenant shall have the right at its sole cost and expense, subject to compliance
with all Legal Requirements (including, without limitation, any height
limitations imposed by the City of San Diego with Tenant acknowledging and
agreeing that the planned height of the Building may result in Tenant not having
any rights under this Section 42), to install, maintain, and remove on the top
of the roof of the Building one or more satellite dishes, communication antennae
and other equipment for the transmission or reception of communication of
signals, mechanical equipment, heat exchangers or other similar equipment (all
of which having a diameter and height reasonably acceptable to Landlord) as
Tenant may from time to time desire (collectively, “Roof Equipment”) on the
following terms and conditions:



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 42

(a)    Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment. Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may reduce the leasable space in the Building, or (D) is not properly
screened from the viewing public to Landlord’s reasonable satisfaction.
(b)    No Damage to Roof. If installation of the Roof Equipment requires Tenant
to make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord or otherwise reasonably approved by Landlord. If Tenant or its agents
shall otherwise cause any damage to the roof during the installation, operation,
and removal of the Roof Equipment such damage shall be repaired promptly at
Tenant’s expense and the roof shall be restored in the same condition it was in
before the damage, ordinary wear and tear excepted. Landlord shall not charge
Tenant Additional Rent for the installation and use of the Roof Equipment. If,
however, Landlord’s insurance premium or Tax assessment increases as a result of
the Roof Equipment, Tenant shall pay such increase as Additional Rent within
thirty (30) days after receipt of a reasonably detailed invoice from Landlord.
Tenant shall not be entitled to any abatement or reduction in the amount of Rent
payable under this Lease if for any reason Tenant is unable to use the Roof
Equipment. In no event whatsoever shall the installation, operation,
maintenance, or removal of the Roof Equipment by Tenant or its agents void,
terminate, or invalidate any applicable roof warranty.
(c)    Protection. The installation, operation, and removal of the Roof
Equipment shall be at Tenant’s sole risk. Tenant shall indemnify, defend, and
hold Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.
(d)    Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building. Tenant shall
leave the portion of the roof where the Roof Equipment was located in good order
and repair, reasonable wear and tear excepted. If Tenant does not so remove the
Roof Equipment, Tenant hereby authorizes Landlord to remove and dispose of the
Roof Equipment and charge Tenant as Additional Rent for all costs and expenses
incurred by Landlord in such removal and disposal. Tenant agrees that Landlord
shall not be liable for any Roof Equipment or related property disposed of or
removed by Landlord.
(e)    No Interference. The Roof Equipment shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed prior to the installation of the Roof Equipment.
(f)    Relocation. Landlord shall have the right, at its expense (but not as an
Operating Expense) and after 60 days prior notice to Tenant, to relocate the
Roof Equipment to another site on the roof of the Building as long as such site
reasonably meets Tenant’s sight line and interference requirements and does not
unreasonably interfere with Tenant’s use and operation of the Roof Equipment.
(g)    Access. Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof Equipment.
Before receiving access to the roof of the



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 43

Building, Tenant shall give Landlord at least 24 hours’ advance written or oral
notice, except (i) in emergency situations, in which case reasonable advance
oral notice shall be given by Tenant and (ii) access for standard, periodic
maintenance, in which case a one-time notice to Landlord of the nature of the
maintenance and the general frequency of the access shall be adequate. Landlord
shall supply Tenant with the name, telephone, and pager numbers of the contact
individual(s) responsible for providing access during emergencies.
(h)    Appearance. If permissible by Legal Requirements and reasonably
practicable, the Roof Equipment shall be painted the same color as the exterior
structural painted elements of the Building.
(i)    Intentionally Omitted.
(j)    No Assurance of Roof Equipment. Notwithstanding anything to the contrary
contained herein, Tenant acknowledges and agrees that (i) Landlord shall have no
obligation to alter any plans Landlord may have, now or in the future, for the
height of the Building so that Tenant may exercise or use any of its rights
under this Section 42 and (ii) Landlord may use the full height allocated to the
Project so that Tenant will not have the right to exercise or use any of its
rights under this Section 42 in which case Tenant shall have no further rights
under this Section 42. Notwithstanding the foregoing, Tenant shall have the
right to pursue, so long as Landlord’s development, use or operation of the
Building is not materially adversely affected and the Building structure and
Building Systems are not materially adversely affected, at Tenant’s sole cost
and expense, approvals and/or permits required from the applicable Governmental
Entities for the installation and maintenance by Tenant of Roof Equipment which
would exceed any height requirements imposed by applicable Governmental
Entities, and if Tenant obtains such approvals and/or permits, Tenant shall have
the right to install and maintain such Roof Equipment which would exceed such
height requirements subject to the terms of this Section 42. Landlord shall
reasonably cooperate, at no cost to Landlord, in Tenant’s efforts to obtain
approvals and/or permits
43.    Emergency Generator. Subject to Tenant complying with all of the
provisions of this Lease including, without limitation, Section 12 hereof, and
all applicable Legal Requirements and Landlord’s rules and regulations, Tenant
shall have the right, at Tenant’s sole cost and expense, to install an emergency
generator and related tanks and equipment (collectively, “Emergency Generator”)
in a location at the Project reasonably acceptable to both Landlord and Tenant
(“Generator Area”). All such improvements to the Generator Area shall be of a
design and type and with screening acceptable to Landlord, in Landlord’s
reasonable discretion. Landlord shall have the right, in its sole and absolute
discretion, to require Tenant to remove any such Emergency Generator installed
by Tenant and restore the Generator Area to its original use and condition, free
of any debris and trash and free of any Hazardous Materials, upon the expiration
or earlier termination of the Term. Landlord shall have no obligation to make
any repairs or improvements to the Emergency Generator or the Generator Area and
Tenant shall maintain the same, at Tenant’s sole cost and expense, in good
repair and condition during the Term as though the same were part of the
Premises.
44.    LEED Certification. Tenant agrees to reasonably cooperate with Landlord
and to use commercially reasonable efforts to comply with measures reasonably
implemented by Landlord with respect to the Building and/or the Project in
connection with Landlord’s efforts, if any, to obtain a Leadership in Energy and
Environmental Design (LEED) certificate for Landlord’s Work. Tenant shall have
the right, at its sole discretion and at Tenant’s sole cost and expense, to
pursue LEED certification for the Tenant’s Work.
45.    Learning Lab.
(a)    General. Tenant may operate a portion of the Premises in a location
selected by Tenant and reasonably acceptable to Landlord but not to exceed 1,500
rentable square feet (the “Learning Lab”), as a center for science education
providing programs and services for children from and around the San Diego area.
Tenant shall be responsible, at Tenant’s sole cost and expense for any and all
furniture, fixtures and equipment desired by Tenant with respect to the Learning
Lab. Tenant shall also be responsible during the Term, at Tenant’s sole cost and
expense, for all aspects of the staffing and operation of the Learning Lab in
compliance with all applicable Legal Requirements and in a Class A manner and
for providing all materials



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 44

required in connection with such operation of the Learning Lab. The Rentable
Area of Premises set forth on page 1 of this Lease includes all of the rentable
area of the Premises, including any space that may be included in the Learning
Lab. Tenant shall not be required to pay Base Rent with respect to the Learning
Lab but shall, commencing on the Rent Commencement Date, pay Operating Expenses
with respect to the Learning Lab throughout the Term subject to and in
accordance with the terms of Section 5 of this Lease (meaning that the rentable
square footage of the Learning Lab (not to exceed 1,500 rsf) shall be deducted
from the Rentable Area of Premises as defined on page 1 of this Lease for the
purpose of determining Base Rent, but Tenant’s Share of Operating Expenses of
Building shall not be reduced); provided, however, that if at any time during
the Term Tenant ceases operating the Learning Lab as a center for science
education as provided in this paragraph or otherwise commences using the
Learning Lab in connection with its business operations, Tenant shall be
required to pay Base Rent with respect to the Learning Lab at the same rate per
rentable square foot as Tenant is then paying with respect to the balance of the
Premises. At any time during the Term, Tenant shall have the right to elect by
written notice to Landlord to terminate the agreement with Landlord regarding
the Learning Lab set forth in this Section 45, in which event (i) Tenant shall
immediately commence paying Base Rent with respect to the Learning Lab at the
same rate per rentable square foot as Tenant is then paying with respect to the
balance of the Premises, (ii) this Section 45 shall terminate and have no
further force or effect, and (iii) Tenant shall continue to have the right as a
Permitted Use hereunder, in Tenant’s sole discretion, to use all or any portion
of the Premises as a center for science education providing programs and
services for children from and around the San Diego area, but without the
obligations of Sections 45(b) and (c).
(b)    Signage. Landlord and Tenant shall develop a mutually acceptable logo
that represents the involvement of both Landlord (or, if designated by Landlord,
an affiliate of Landlord) and Tenant with the Learning Lab, which logo shall,
during any period that Tenant operates the Learning Lab as an educational
facility pursuant to Section 45(a) above, be included on signage at the entry of
the Learning Lab and at other locations within the Learning Lab reasonably
acceptable to Landlord and Tenant. Tenant shall not use the logo other than as
expressly provided in this Section 45(b) and, if requested to do so by Landlord,
Tenant shall promptly remove any reference to Landlord (or Landlord’s affiliate,
if applicable) from the logo.
(c)    Calendar of Events. Tenant shall provide Landlord with reasonable advance
notice of all events being held at the Learning Lab while the Learning Lab
operates as an educational facility pursuant to Section 45(a) above so that
Landlord may, if it so elects and without any obligation to do so, attend any
such events.
46.    Miscellaneous.
(a)    Notices. All notices or other communications between the parties shall be
in writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.
(b)    Joint and Several Liability. If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.
(c)    Financial Information. Tenant shall furnish Landlord with true and
complete copies of (i) Tenant’s most recent audited annual financial statements
within 180 days of the end of each of Tenant’s fiscal years during the Term, and
(ii) Tenant’s most recent unaudited quarterly financial statements within 90
days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term. So long as Tenant or Tenant’s parent
entity (to the extent that the Tenant’s financial statements are consolidated
with those of its parent entity and separate financial statements are not
maintained with respect to Tenant) is a “public company” and its financial
information is publicly available, then the foregoing delivery requirements of
this Section 44(c) shall not apply.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 45

(d)    Recordation. Neither this Lease nor a memorandum of lease shall be filed
by or on behalf of Tenant in any public record. Notwithstanding the foregoing,
upon Tenant’s request and at Tenant’s sole cost and expense, Landlord shall
execute and properly notarize a memorandum of lease prepared by Tenant which
memorandum shall contain only the following information and any other additional
information that may be required by applicable law: (i) the names of the parties
to this Lease, (ii) description of the Premises and the Project, and (iii) the
Term. Tenant shall file such memorandum of lease, at Tenant’s sole cost. If
Tenant fails, after written request from Landlord, to record a termination of
the memorandum on the expiration or earlier termination of this Lease, Tenant
shall be responsible for any damages suffered by Landlord (from any cause
including, without limitation, resulting from any indemnities or certifications
which may be made by Landlord in favor of third parties). The provisions of this
Section 46(d) shall survive the expiration or earlier termination of this Lease.
(e)    Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.
(f)    Not Binding Until Executed. The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.
(g)    Limitations on Interest. It is expressly the intent of Landlord and
Tenant at all times to comply with applicable law governing the maximum rate or
amount of any interest payable on or in connection with this Lease. If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.
(h)    Choice of Law. Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.
(i)    Time. Time is of the essence as to the performance of Tenant’s
obligations under this Lease.
(j)    OFAC. Tenant and Landlord are currently (a) in compliance with and shall
at all times during the Term of this Lease remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury and any statute, executive order, or regulation relating
thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall not
during the term of this Lease be listed on, the Specially Designated Nationals
and Blocked Persons List, Foreign Sanctions Evaders List, or the Sectoral
Sanctions Identification List, which are all maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.
(k)    Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 46

(l)    Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.
(m)    No Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly installment of Base Rent or any Additional
Rent will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.
(n)    Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.
(o)    Redevelopment of Project. Tenant acknowledges that Landlord, in its sole
discretion, may, subject to the terms of the fourth sentence of Section 1 and
the limitations set forth in this Section 46(o), from time to time expand,
renovate and/or reconfigure the Project as the same may exist from time to time
and, in connection therewith or in addition thereto, as the case may be, from
time to time without limitation:  (a) change the shape, size, location, number
and/or extent of any improvements, buildings, structures, lobbies, hallways,
entrances, exits, parking and/or parking areas relative to any portion of the
Project; (b) modify, eliminate and/or add any buildings, improvements, and
parking structure(s) either above or below grade, to the Project, the Common
Areas and/or any other portion of the Project and/or make any other changes
thereto affecting the same; and (c) make any other changes, additions and/or
deletions in any way affecting the Project and/or any portion thereof as
Landlord may elect from time to time, including without limitation, additions to
and/or deletions from the land comprising the Project, the Common Areas and/or
any other portion of the Project; provided, however, in no event may Landlord
make any changes to the Building (including the subterranean parking garage) or,
subject to the terms of the immediately following paragraph, reduce the parking
spaces available to Tenant and in no event shall Tenant’s use of the Exclusive
Use Areas including, but not limited to, the courtyard/meadow area located on
the east side of the Building facing the canyons be materially or adversely
affected. Landlord shall consult with Tenant if Landlord plans to make any
changes to the Project pursuant to this Section 46(o) that would materially
adversely affect the entrance to the Building. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no right to seek damages
(including abatement of Rent) or to cancel or terminate this Lease because of
any proposed changes, expansion, renovation or reconfiguration of the Project
nor shall Tenant have the right to restrict, inhibit or prohibit any such
changes, expansion, renovation or reconfiguration; provided, however, Landlord
shall not change the size, dimensions, location or Tenant’s Permitted Use of the
Premises (including the subterranean parking garage).
If, at any time during the Term, Landlord elects to expand, renovate and/or
reconfigure the Project pursuant to the immediately preceding paragraph,
Landlord shall have the right, exercisable upon 30 days prior written notice to
Tenant to relocate all or any portion of Tenant’s parking spaces hereunder on a
temporary basis during such expansion, renovation and/or reconfiguration to one
or more locations designated by Landlord in the Torrey Pines area of San Diego
within a one-mile radius of the Premises. Landlord shall, at Landlord’s sole
cost and expense (and not as an Operating Expense), provide a shuttle service
between such locations and the Project.



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 47

[ Signatures on next page ]



--------------------------------------------------------------------------------

    
Exhibit 10.10


3215 Merryfield/Vertex - Page 48

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.
TENANT:
VERTEX PHARMACEUTICALS INCORPORATED,
a Massachusetts corporation


/s/ Ian Smith


By: Ian Smith
Its: Chief Financial Officer


LANDLORD:
ARE-SD REGION NO. 23, LLC,
a Delaware limited liability company


By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,


a Delaware limited partnership,

managing member


By:    ARE-QRS CORP.,
a Maryland corporation,
general partner


/s/ Gary Dean


By: Gary Dean
Its: SVP RE Legal Affairs


Acknowledging and agreeing to be
bound with respect to the applicable
obligations set forth in Section 41 of this
Lease with respect to the Amenities only:


ARE-SD REGION NO. 17, LLC,
a Delaware limited liability company

By:     ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP.,
        a Maryland corporation,
        general partner
/s/ Gary Dean
By: Bary Dean
Its: SVP RE Legal Affairs

